Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 1 of 29




                       EXHIBIT AAA

                  Jose Ponce Deposition
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 2 of 29
                                                            Jose Ponce                                                      1 (1 - 4)
                                                          Page 1                                                           Page 3
 1          UNITED STATES DISTRICT COURT                          1                     INDEX
           FOR THE SOUTHERN DISTRICT OF TEXAS
 2             HOUSTON DIVISION                                   2                                     PAGE
 3 UNITED STATES OF AMERICA, )                                    3 Appearances . . . . . . . . . . . . . . 2
                         )Civil Action No.                          JOSE PONCE
 4    Plaintiff,            ) 4:18-cv-00644                       4   Examination by Mr. Monteiro. . . . .       4
                         )                                            Examination by Mr. Ahmad . . . . . . 91, 106
 5 v.                     )                                       5   Examination by Ms. Sullivan. . . . .      102
                         )                                          Signature and changes . . . . . . . . .   108
 6 CITY OF HOUSTON,                   )                           6 Reporter's Certificate . . . . . . . .  110
                         )
 7    Defendant.                )                                 7
   ______________________________)                                                      EXHIBITS
 8                       )                                        8
   JANE DRAYCOTT AND PAULA KEYES,)                                      NO.          DESCRIPTION                PAGE
 9                       )                                        9
      Plaintiff-Intervenors, )                                  Exhibit 1 (Confidential) Houston Fire       34
10                       )                                   10         Department Classified Employee
   v.                     )                                             Performance Evaluation for
11                       )                                   11         Ms. Draycott 4-28-07 through
   CITY OF HOUSTON,                   )                                 8-14-07 (HOU00002711-2714)
12                       )                                   12
      Defendant.                )                               Exhibit 2 (Confidential) City of Houston     59
13     ***********************************************       13         Office of the Inspector General
            ORAL AND VIDEOTAPED DEPOSITION OF                           48-Hour Notification for
14                   JOSE PONCE                              14         Mr. Jose Ponce, 10-18-09
                   DECEMBER 11, 2018                                    (HOU00006173-6174)
15     ***********************************************       15
                                                                Exhibit 3 (Confidential) Sworn Affidavit of 64
16     ORAL AND VIDEOTAPED DEPOSITION OF JOSE PONCE, 16                 Jose Ponce, 11-3-09
                                                                        (HOU00006169-6172)
17   produced as a witness at the instance of the Plaintiff, 17
                                                                Exhibit 4 (Confidential) Statement of HFD 83
18   and duly sworn, was taken in the above-styled and       18         Senior Captain Jose R. Ponce,
                                                                        7-8-09 (HOU00000814-818)
19   numbered cause on the 11th day of December, 2018, from  19
20 10:42 a.m. to 1:31 p.m., before Julie Scarborough, CSR        20                   * * * * * *
21 in and for the State of Texas, reported by method of          21
22 machine shorthand, at the City of Houston Legal               22 (Please note quotation marks within the transcript do
23 Department, 900 Bagby Street, 3rd Floor, Houston, Texas,      23 not necessarily denote an exact quote from documents.)
24 pursuant to the Federal Rules of Civil Procedure and the      24
25 provisions stated on the record or attached hereto.           25
                                           Page 2                                                                          Page 4
 1            APPEARANCES                                         1             THE VIDEOGRAPHER: The date is December the
 2   FOR THE PLAINTIFF:                                           2 11th, 2018. The time is approximately 10:42 a.m. We're
      Mr. Jeremy P. Monteiro
 3    US DEPARTMENT OF JUSTICE,                                   3 on the record.
      CIVIL RIGHTS DIVISION
 4    601 D Street, NW, Room 4500                                 4                  (Witness sworn.)
      Washington, DC 20004
 5    202.307.6230                                                5                    JOSE PONCE,
      jeremy.monteiro@usdoj.gov
 6                                                                6 having been first duly sworn, testified as follows:
      Mr. Hector F. Ruiz, Jr.
 7    US DEPARTMENT OF JUSTICE,                                   7                    EXAMINATION
      CIVIL RIGHTS DIVISION
 8    950 Pennsylvania Avenue, NW, Room 4034 PHB                  8 BY MR. MONTEIRO:
      Washington, DC 20005
 9    202.514.9694                                                9      Q. Morning, sir.
      hector.ruiz@usdoj.gov
10                                                               10      A. Morning.
      Mr. Keith Edward Wyatt
11    US DEPARTMENT OF JUSTICE,                                  11      Q. My name is Jeremy Monteiro. I'm an attorney for
      SOUTHERN DISTRICT OF TEXAS
12    1000 Louisiana Street, Suite 2300                          12 the Department of Justice, and I'll be taking your
      Houston, Texas 77002
13    713.567.9713                                               13 deposition this morning.
      keith.wyatt@usdoj.gov
14                                                               14      A. Okay.
15   FOR THE DEFENDANT:                                          15      Q. Just to note for the record, this deposition was
      Ms. Deidra Norris Sullivan
16    CITY OF HOUSTON                                            16 noticed for -- by the United States at 9:00 -- for 9:00
      900 Bagby Street, 3rd Floor
17    Houston, Texas 77002                                       17 a.m. this morning. We're just getting started now.
      832.393.6299
18    deidra.sullivan@houstontx.gov                              18           Sir, would you please provide your home address
19   FOR THE PLAINTIFF-INTERVENORS:                              19 and phone number?
      Mr. Nasim Ahmad
20    AHMAD & CAPODICE, PLLC                                     20      A. Home is 16302 North Trail, Houston, Texas 77073.
      24900 Pitkin, Suite 300
21    The Woodlands, Texas 77386                                 21 My phone number is (281) 782-9896.
      832.767.3207
22    nahmad@ahmad-capodice.com                                  22      Q. And I'm sorry. I didn't catch the -- the
23   ALSO PRESENT:                                               23 spelling of the street name.
      Videographer - Mr. Steve Green
24                                                               24      A. North Trail, T-r-a-i-l --
                   * * * * *
25                                                               25      Q. Trail.
                                                              Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 3 of 29
                                                                Jose Ponce                                                          2 (5 - 8)
                                                              Page 5                                                               Page 7
 1    A. -- and -- and Drive.                                           1 "the attorneys," you pointed to Ms. Sullivan. Was there
 2    Q. Thank you. Mr. Ponce, I'm just going to explain                2 anyone else --
 3 to you how the deposition works today so we're all on                3   A. No.
 4 the same page as to how we'll proceed today. There's a               4   Q. -- present?
 5 videographer here at the end of the table who's                      5   A. No.
 6 videotaping this deposition, and then you also have a                6   Q. And when was your meeting?
 7 court reporter to your right who's taking down                       7   A. I don't remember. It was a -- a few days ago.
 8 everything you say. So if you don't understand any of                8   Q. Okay. How long was your meeting?
 9 my questions, please let me know; and I'll do my best to             9   A. I want to say 30, 45 minutes.
10 restate them.                                                       10   Q. Did you review any documents during that meeting?
11    A. Okay.                                                         11   A. Just my statements that I gave.
12    Q. Is that okay? And if you don't hear my question,              12   Q. Are those your -- are you referring to your OIG
13 let me know; and I'll -- I'll repeat it or restate it as            13 statements?
14 well.                                                               14   A. Yes.
15    A. Okay.                                                         15   Q. How many statements were there?
16    Q. To ensure that we have a clean transcript, please             16   A. Just one.
17 wait until I finish my question before you answer so the            17         MS. SULLIVAN: Put your hands down.
18 court reporter can take down what both of us are saying.            18         THE WITNESS: Oh.
19    A. Okay.                                                         19   Q. (BY MR. MONTEIRO) Any other documents that you
20    Q. Is that okay? And then you also need to                       20 reviewed?
21 answer -- answer my questions verbally because the court            21   A. No.
22 reporter can't take down a nod of your head or                      22   Q. And apart from talking with Ms. Sullivan, did you
23 something -- or other body language.                                23 speak with anyone else about your deposition?
24    A. Okay.                                                         24   A. No.
25    Q. Unless the City -- City's attorney instructs you              25   Q. Have you spoken with any employees of the Houston
                                                              Page 6                                                               Page 8
 1 not to answer a question, please answer all the                      1 Fire Department about their depositions?
 2 questions today.                                                     2   A. No.
 3    A. Okay.                                                          3   Q. And are you represented today by an attorney?
 4    Q. You understand that?                                           4   A. The City. The City.
 5    A. Okay. Yes.                                                     5   Q. You understand you're represented by the City's
 6    Q. And if you need a break at any point, you can let              6 attorney?
 7 us know; and we'll do our best to accommodate you. The               7   A. Yes.
 8 only thing I ask is if there's a question pending, that              8   Q. Thank you. Are you currently employed with the
 9 you answer my question before we take a break.                       9 Houston Fire Department?
10    A. Okay.                                                         10   A. No.
11    Q. Do you understand that?                                       11   Q. When were you last employed with the fire
12    A. Yes.                                                          12 department?
13    Q. And you are under oath. Do you understand what                13   A. About 14 months ago.
14 testifying truthfully means?                                        14   Q. So that would have been the fall of 2017
15    A. Yes.                                                          15 approximately?
16    Q. And is there anything or any reason why you                   16   A. Yes, September 1st. That was my retirement date,
17 couldn't testify truthfully today?                                  17 September the 1st.
18    A. No.                                                           18   Q. You retired September 1st, 2017?
19    Q. Thank you. What did you do, if anything, to                   19   A. Yes, yes.
20 prepare for your deposition today?                                  20   Q. Did you retire with a -- a pension?
21    A. I just met with the attorney just to kind of                  21   A. Yes.
22 pretty much, you know, lay out the rules for what was               22   Q. How long were you employed with the City of
23 going to happen today.                                              23 Houston?
24    Q. And I don't want you to go into your specific                 24   A. 36 years.
25 communications with the attorneys. But when you said                25         MR. WYATT: How long was that?
                                                                  Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 4 of 29
                                                             Jose Ponce                                                     3 (9 - 12)
                                                           Page 9                                                          Page 11
 1         THE WITNESS: 35-and-a-half, almost 36                   1 Station 54. You said you worked on the B Shift. Were
 2 years. 35 years and 8 months, something like that.              2 there any other shifts that you worked on during your
 3   Q. (BY MR. MONTEIRO) What was the last position               3 employment?
 4 that you held with the Houston Fire Department --               4    A. Well, we did overtime on A Shift, C Shift, and
 5   A. Senior --                                                  5 D Shift. I'm pretty sure I worked on all four.
 6   Q. -- prior to your retirement?                               6    Q. As a senior captain, were you working all four?
 7   A. Senior captain.                                            7    A. Yes, uh-huh.
 8   Q. What -- and what station were you assigned to?             8    Q. How often would you do overtime on another shift?
 9   A. I was assigned to Station 54.                              9    A. I would say maybe once a month or so.
10   Q. When did you first begin working at Station 54?           10    Q. Does that mean you would work --
11   A. I think I was there, like, 16 years. 2000 -- oh,          11    A. Not -- not -- not for all 17 years, you know, on
12 2001/2002.                                                     12 and off.
13   Q. And were you there approximately 16 years                 13    Q. Sure. I understand.
14 continuously?                                                  14    A. Yeah.
15   A. Yes.                                                      15    Q. Does that mean you would work -- you would be the
16   Q. So you worked there from approximately 2002               16 senior captain on one other shift approximately once a
17 through 2017?                                                  17 month?
18   A. Yes.                                                      18    A. I guess we can say that. I mean, you -- like I
19   Q. Did you hold any other positions besides senior           19 say, I could work one month and go, like, four months
20 captain while you were assigned to Station 54?                 20 without no overtime. And then all of a sudden, I might
21   A. No.                                                       21 work again. And I might work again the following week.
22   Q. Prior to being assigned to Station 54, where were         22 It's just -- I'm just saying -- I'm just rounding it to
23 you assigned?                                                  23 once a month because I did work all three, four shifts.
24   A. I was at Station 43.                                      24    Q. Okay. I understand you're estimating --
25   Q. How long did you work at Station 43?                      25 approximating and estimating. So --
                                                      Page 10                                                              Page 12
 1   A. Approximately -- probably about nine months or             1    A. Yeah.
 2 ten months, I would say.                                        2    Q. And did the -- did the 54 B Shift work specific
 3   Q. What was your title at Station 43?                         3 days, or how -- how was your schedule?
 4   A. Captain.                                                   4    A. On 24, off 24.
 5   Q. Captain. And prior to your assignment at                   5    Q. Were -- were there specific days that you worked
 6 Station 43, where were you assigned?                            6 those 24 hours, or did it vary?
 7   A. Station 73.                                                7    A. Yeah, there's a schedule for the whole year that
 8   Q. Were you a captain at Station 73?                          8 all four shifts, you know, work. The whole year is
 9   A. Yes.                                                       9 already set out to what days we're going to be working.
10   Q. And how long were you assigned to Station 73?             10 Of course, there's a debit day that we do work on the
11   A. Approximately -- I want to say 12 years, maybe            11 sister shift, which is -- which is the D Shift.
12 13.                                                            12    Q. And how often do you do a debit day?
13   Q. Am I right that neither Station 43 or Station 73          13    A. It's once a month.
14 are what you refer to as ARFF stations?                        14    Q. So once a month you would be the -- serve as a
15   A. No.                                                       15 senior captain on the 54 D Shift. Is that right?
16   Q. They were doing suppression?                              16    A. Yes. But majority of the times, I was taking off
17   A. They do suppression.                                      17 because they have a senior captain. I would be the
18   Q. Let me back up for one minute. You said you were          18 extra senior captain on that shift because, you know,
19 assigned to Station 54. What shift did you work on?            19 they have a senior captain on the D Shift. So I would
20   A. 54? B Shift.                                              20 take a holiday. It wasn't every month that I worked.
21   Q. Were you always assigned to the B Shift?                  21    Q. We talked a few minutes ago about the overtime
22   A. Yes.                                                      22 shift you worked. That wasn't -- that's not limited to
23   Q. Were you ever assigned to Station 92?                     23 a specific shift, right?
24   A. No.                                                       24    A. No, you can work on all four shifts. You know,
25   Q. Let's talk a bit about your assignment to                 25 sometimes I would get held over on the A Shift or the

                                                              Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 5 of 29
                                                            Jose Ponce                                                      4 (13 - 16)
                                                         Page 13                                                            Page 15
 1 C Shift.                                                         1   Q. And you continued to report to him when he was
 2   Q. Okay. And who was the senior captain on the                 2 deputy chief?
 3 D Shift that you just mentioned?                                 3   A. Yes.
 4   A. Captain Holmes.                                             4   Q. Do you know how long you reported to
 5   Q. Is that Robert Holmes?                                      5 Chief McAteer?
 6   A. Yes.                                                        6   A. Not -- not quite often; but, I mean, every once
 7   Q. Okay.                                                       7 in a while, I would communicate with him.
 8          MS. SULLIVAN: And I'll just object to that              8   Q. I'm sorry. Let me clarify my question. Do you
 9 question as vague as to time, but --                             9 know how many -- how many years you were reporting to
10   Q. (BY MR. MONTEIRO) So when you were assigned to             10 Chief McAteer?
11 the 54 B Shift, who -- as a senior captain, who was your        11   A. Oh, okay, yeah. Well, like I say, he was -- a
12 captain when you retired?                                       12 few years. All I can say is quite a few years that --
13   A. Oh, when I retired, it was Captain Wurst.                  13 like I say, he was a district chief. And then he left,
14   Q. I'm sorry. Can you say that again?                         14 and Sangle took over. And then Deputy Chief McAteer
15   A. Captain Wurst.                                             15 came back. And so between district chief and deputy
16   Q. Captain Wurst. That's Thomas Wurst?                        16 chief, it was quite a few years. I don't know exactly
17   A. Yes.                                                       17 how many years.
18   Q. And how long had Captain Wurst been the captain            18   Q. Okay. Did you report to Chief McAteer
19 on the 54 B Shift?                                              19 continuously, or was there someone in between that you
20   A. Quite a few years. Like I said, my first captain           20 were reporting to?
21 was Captain Wisnoskie. And -- and then he transferred,          21   A. Repeat that again. Okay?
22 and Captain Wurst took over. So it's -- we worked               22   Q. Sure. Did you report to Chief McAteer
23 together for quite a few years. I don't know the exact          23 continuously, or was there someone who you reported to
24 number.                                                         24 in between?
25   Q. So you worked for some period -- captain -- you            25   A. Over --
                                                         Page 14                                                            Page 16
 1 worked for some period of time with Captain Wisnoskie on         1          MS. SULLIVAN: Objection, vague.
 2 the --                                                           2   A. Yeah, I mean, over -- I mean, there's
 3   A. Yes, when I started my career.                              3 communication with Chief McAteer, and there's
 4   Q. Let me finish my question because she's taking --           4 communications with -- between my captain, Junior
 5 trying to take down what we both say. Let me start               5 Captain Wurst and -- and Chief McAteer.
 6 over.                                                            6   Q. (BY MR. MONTEIRO) Let me see if I can clarify my
 7      You worked with Captain Wisnoskie for a number of           7 question.
 8 years on the B Shift, and then Captain Wisnoskie                 8   A. Okay.
 9 retired -- or, excuse me, Captain Wisnoskie was                  9   Q. I'm asking for your -- the -- the direct
10 reassigned, and then Captain Wurst took over?                   10 report -- your direct report we're talking about. And
11   A. Yes.                                                       11 you told me that your -- your direct report was
12   Q. And do you have a -- do you know how long you --           12 Chief McAteer?
13 you worked with Captain Wisnoskie on the B Shift?               13   A. Yes. I mean, if -- yeah, he's higher up in the
14   A. Just a few years.                                          14 ranking. So if there's something that I needed to
15   Q. Who was -- who did you report to when you were             15 discuss with him, I would communicate with him.
16 senior captain on the 54 B Shift?                               16   Q. Okay. And then I -- I previously asked you the
17   A. There's been several chiefs throughout the                 17 number of years that you reported to Chief McAteer.
18 department. I would say there's Tyner -- Chief Tyner,           18   A. And I said that -- quite a few years. I don't
19 Chief Neal, Chief Sangle, Chief McAteer. Those were the         19 know the exact years. Like I say, he was the district
20 ones throughout the 17 years that I was there.                  20 chief. Then he came back as the deputy chief. So
21   Q. So who is the most recent --                               21 there's quite a few years in there.
22   A. Chief McAteer is the most recent one, yes.                 22   Q. Okay. Did you report to him continuously between
23   Q. And is he the district chief?                              23 the times that he was a district chief and a deputy
24   A. He was a district chief, and then he ended up              24 chief?
25 promoting to a deputy chief.                                    25   A. Continuously? You're saying every day or -- or
                                                              Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 6 of 29
                                                               Jose Ponce                                                        5 (17 - 20)
                                                            Page 17                                                              Page 19
 1 every once in a while or --                                         1 emergencies.
 2    Q. Just annually. Was -- was he your direct report               2          THE REPORTER: I'm sorry?
 3 for the entire time that he was the district chief and a            3          THE WITNESS: Aircraft emergencies.
 4 deputy chief?                                                       4    Q. (BY MR. MONTEIRO) Anything else?
 5    A. Yes.                                                          5    A. That's pretty much it. I mean --
 6    Q. Okay. Thank you. Where -- strike that.                        6    Q. You said -- oh, go ahead.
 7       Which office did District Chief McAteer work out              7    A. No. I mean, I guess handling the staffing with
 8 of?                                                                 8 personnel and vacations, holidays, and things like that.
 9            MS. SULLIVAN: Objection, vague. Go ahead                 9    Q. When you said you do -- your -- one of your
10 and answer.                                                        10 responsibilities was staffing for all three stations,
11    Q. (BY MR. MONTEIRO) And if it changed over the                 11 which stations are you referring to?
12 time frame, you can let me know.                                   12    A. Station 54, 92, and 99.
13    A. Right, it did. It did. I mean, you know, at one              13    Q. And so were -- were you the senior captain for 92
14 time he was quite a few years at Station 99. And                   14 and 99 also?
15 then -- then they ended up giving him an office there in 15              A. Yes. I mean, I was Station 54, but I handled
16 the terminal. Terminal A, I think that's where he                  16 their staffing. You know, I was -- the senior captain
17 was -- his office was at.                                          17 was like a district chief at that time, you know,
18    Q. Okay. So at -- he was at Station 99 for some                 18 handling all three stations -- managing all three
19 period of time?                                                    19 stations.
20    A. Yes.                                                         20    Q. And what time period are you referring to?
21    Q. And then he also worked at Station -- excuse                 21    A. Well, the whole -- the whole 16 years I was
22 me -- Terminal A?                                                  22 there, 17.
23    A. Yes.                                                         23    Q. Okay.
24    Q. And Terminal A is at the airport. Is that right?             24    A. Yes. And at one time it was Station 81 too at
25    A. Yes.                                                         25 one time at the beginning of the career.
                                                            Page 18                                                              Page 20
 1    Q. Is there an administrative office there, or what              1    Q. Okay.
 2 is that?                                                            2    A. The senior captain handled all three stations for
 3    A. Yes, for them, for the staff and him.                         3 their staffing. Of course, not the emergency Station
 4    Q. Command staff?                                                4 81, but --
 5    A. Yes.                                                          5    Q. So there was no senior captain physically
 6    Q. Is that what you mean?                                        6 assigned to either 92 or 99?
 7       Were there any other offices that he worked out               7    A. No.
 8 of while you reported to him that you're aware of?                  8    Q. How about captains? Were there captains assigned
 9    A. No.                                                           9 to 92 and 99?
10    Q. And did you have -- did you have, like, standing             10    A. Yes.
11 meetings with Chief McAteer when -- when you reported to           11    Q. Were the captains --
12 him, or how -- how often would you meet with him?                  12    A. And 54. And 54. So --
13            MS. SULLIVAN: Objection, compound. Go                   13    Q. And 54.
14 ahead and answer.                                                  14    A. Yes.
15    A. Well, we had meetings. It depends -- training,               15    Q. Were -- were the captains assigned to 92 and 99
16 training meetings and -- throughout the years.                     16 the highest ranking HFD officer?
17    Q. (BY MR. MONTEIRO) Did you have a standing                    17    A. Yes.
18 meeting with him like once a week, once a month, or was            18    Q. And you mentioned that you worked with
19 it just more sporadic?                                             19 Captain Wisnoskie and Captain Wurst on your shifts.
20    A. Nothing set out. It's sporadic, yes.                         20 What were their -- what were the -- what was the
21    Q. So what were the responsibilities -- what were               21 captain's responsibilities on your shift?
22 your responsibilities as a senior captain on the 54                22    A. For the captains?
23 B Shift?                                                           23    Q. Yes.
24    A. Doing the staffing for the -- for the -- all                 24    A. Their responsibilities? Well, with the training.
25 three stations and handling the emergencies, aircraft              25 They took care of the training of the men. You know,

                                                                 Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 7 of 29
                                                           Jose Ponce                                                        6 (21 - 24)
                                                        Page 21                                                              Page 23
 1 there's -- making emergencies. I mean, they -- they             1    A. Actually it works that way, yes.
 2 responded to emergencies and handled the incident also.         2    Q. Did you as -- as a senior captain, did you have
 3 They pretty much assigned duties to the station,                3 any responsibilities for your subordinates' performance
 4 assigned the personnel, you know, to their apparatuses          4 evaluations?
 5 or -- do the training.                                          5    A. Yes.
 6    Q. So was the captain the direct supervisor of the           6    Q. What were -- what were your responsibilities?
 7 engineer and the firefighters assigned to 54?                   7    A. Well, actually that's -- that's the captain's
 8    A. I'm sorry. Repeat that again.                             8 responsibility, but I was -- had to review -- review
 9    Q. Was the captain the direct supervisor of the              9 and -- you know, the grading and the performance of what
10 engineer and the firefighters assigned to --                   10 the captain had given them. And -- and I would agree or
11    A. Yes.                                                     11 disagree.
12    Q. -- 54?                                                   12    Q. Okay. So the captain prepares the performance
13    A. Yes, usually.                                            13 evaluation?
14    Q. And I'm just going to remind you to try to let me        14    A. Yes.
15 finish my question so the court reporter can get that          15    Q. And then as the senior captain, you review it?
16 down before you answer.                                        16    A. Yes.
17      And how are the -- how are the -- we talked about         17    Q. And you could make -- you could propose changes
18 the responsibilities between the senior captain and the        18 if there was an issue -- if you had a concern with them?
19 captain. How are those responsibilities allocated?             19    A. Yes.
20 Who -- who -- who determines that?                             20    Q. Is there anyone else -- are you the highest level
21           MS. SULLIVAN: Objection, vague. Go ahead.            21 person who reviews the performance evaluation?
22    A. Who determines that? Well, those are the                 22    A. No. It gets turned over to the chief.
23 assigned duties for -- for those stations. I mean, when        23    Q. The district chief?
24 I showed up at ARFF, that's the way, you know, it was          24    A. District chief. I think now it's the deputy
25 set up.                                                        25 chief. We have a deputy chief now.
                                                        Page 22                                                              Page 24
 1    Q. (BY MR. MONTEIRO) That was the practice --                1    Q. And what level -- do you know what level of
 2    A. Yes.                                                      2 review the district chief has over the performance
 3    Q. -- when you -- when you arrived at the station?           3 evaluation?
 4    A. Yes.                                                      4    A. I believe, if I'm not mistaken -- I don't
 5    Q. And how are the duties -- how are the captain's           5 remember real well, but I think it does also go up to --
 6 duties communicated to the captain?                             6 downtown to an assistant chief. I don't remember that.
 7    A. How are their duties communicated to the                  7    Q. What is the district chief's level of review of
 8 captains? By who?                                               8 the performance evaluation?
 9    Q. Right, how -- who communicates the -- the                 9    A. He has to review it and sign it in a -- you know,
10 captain's duties to the captain?                               10 make sure it's approved and send it back to us.
11    A. Usually there's policies and -- and guidelines           11    Q. Okay. So am I right that the -- the captain
12 and -- and -- that -- there's an ARFF -- ARFF                  12 prepares it, sends it to you, and then you send it to
13 bulletin -- I mean, ARFF policies and procedures -- or         13 the district chief?
14 guidelines they call them. They -- they go by it, you          14    A. Yes. Like I said, at that time it was the
15 know. And then it's -- it's whatever comes up, you             15 command chief. Now we have district chiefs over -- they
16 know, try to figure it out ourselves and -- and handle,        16 took over. You know, they changed the -- the rankings
17 you know, the issue, you know, the -- the                      17 there now.
18 responsibilities that need to be taken care of.                18    Q. We talked about the chain of command, and I just
19    Q. So you mentioned that there's policies and               19 have a -- a couple of questions about how the
20 procedures that they would refer to; and then you              20 supervisor/subordinate relationship works for you. So
21 mentioned that, "When something comes up, we would             21 what would happen if one of your subordinates did not
22 determine how to handle it."                                   22 follow your orders?
23    A. Well, concerning the duties around the station.          23          MS. SULLIVAN: Objection, vague. Go ahead.
24    Q. And is that -- would that be handled through the         24    A. Well, are you talking at the station, at the
25 chain of command or -- or how would that be handled?           25 fireground or -- you know, usually, like I say, there's

                                                             Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 8 of 29
                                                            Jose Ponce                                                        7 (25 - 28)
                                                         Page 25                                                              Page 27
 1 a chain of command, and the subordinate goes to the --           1 And -- and, I mean, when -- I know when you see the
 2 the junior captain. The junior captain tries to handle           2 transfers, you know, the chief has, like, the ultimate
 3 that station. If he can't handle the station, then, of           3 decision on the rules and regulations, procedures.
 4 course, they'll bring it up to the senior captain. If            4    Q. So you talked about the Form 42 and -- and
 5 the senior captain can't handle it, then it just gets            5 writing someone up. What's the next step of
 6 passed up to the district chief.                                 6 disciplinary action after the Form 42?
 7    Q. (BY MR. MONTEIRO) Okay. So if you -- if you                7    A. There's -- there's another form, and it
 8 ordered your junior captain to do something at the               8 goes to -- it goes to -- I think it's 312. I think it's
 9 station and he or she refused, would that -- would the           9 called 312, if I'm not mistaken. And that's a -- a
10 junior captain be insubordinate?                                10 little bit more detailed, you know, of the problem he's
11         MS. SULLIVAN: Objection, vague, confusing.              11 having and the solution they're going to -- you know,
12 Go ahead and answer.                                            12 they're going to recommend and -- and then the outcome
13    A. No. Of course, you -- you will have a meeting             13 of it, you know. And you follow up on it.
14 with him and -- and coach him, coach him on -- on -- on         14    Q. And -- and who does the Form 312 go to?
15 the problem or -- or the situation, why things -- you           15    A. Well, it's to the subordinate.
16 know, you try to find things -- the reasons why, you            16    Q. Does it go --
17 know, he -- he didn't follow the order, maybe, you know,        17    A. Oh, I'm -- to the chief.
18 find a solution for him not -- for him to take care of          18    Q. The fire chief?
19 the -- the situation. But it's basically, you know,             19    A. No, no, the --
20 you -- you coach him.                                           20    Q. The district chief?
21    Q. (BY MR. MONTEIRO) Okay. And if it continues to            21    A. -- district chief.
22 be a problem, as the senior captain could you recommend         22    Q. Okay. And is there -- are there any other forms
23 some sort of disciplinary action taken against the              23 in the disciplinary process?
24 junior captain?                                                 24    A. Those are the only ones that I -- that I
25    A. Well, actually, you know, you -- you -- I guess           25 remember.
                                                         Page 26                                                                Page 28
 1 they call it a Form 42. I mean, you -- you write them            1   Q. Okay. So what would be the next step? If the
 2 up. You write them up for -- that's, I think, the first          2 Form 42 doesn't work and the Form 312 doesn't work, what
 3 form of him being disciplined.                                   3 would happen next?
 4    Q. That's -- that's the Form 42?                              4   A. Well, that gets passed on, I think, to -- to the
 5    A. Well, it used to be called Form 42. They changed           5 chief and -- and up the chain of command, uh-huh, to the
 6 the form now.                                                    6 assistant chiefs and --
 7    Q. Okay. What's it referred to now, if you know?              7   Q. Okay. Mr. Ponce, did you ever work with Jane
 8    A. I just don't remember.                                     8 Draycott?
 9    Q. Does -- can the senior captain recommend                   9   A. Yes.
10 termination?                                                    10   Q. When -- when did you work with her?
11    A. No.                                                       11   A. I worked a few years with her. She was at
12    Q. Who -- who can recommend termination, if you              12 Station 92 and on my shift quite a few years, and -- and
13 know?                                                           13 then -- then she worked at 54 for maybe three, four
14    A. I think that goes up -- up through the chain of           14 months on my -- on my shift, yes.
15 command to the fire chief. The fire chief would                 15   Q. Okay. So let me just unpack that. You said you
16 probably be the -- the ultimate one that will decide to         16 worked with her at 92 -- 92?
17 terminate his employment.                                       17   A. She was at Station 92 on the B Shift.
18    Q. Do you know that, or is that -- do you know that          18   Q. Okay. And is that the first shift that you ever
19 for a fact, that the fire chief is the only one who can         19 worked with her on?
20 terminate employment?                                           20   A. Well, like I say, I was at Station 54; but since
21    A. Not -- I -- like I said, I'm just -- I would say          21 I managed all three stations, you know, that's why I'm
22 yes, yes.                                                       22 referring to it. I was working on the same shift, but
23    Q. Okay. How do you know that?                               23 not at the same station. Now, like I said, she worked
24    A. Well, I think -- I'm sure that has to go all              24 Station 54 for about three or four months on the
25 through the chain of command up to the fire chief.              25 B Shift.

                                                              Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 9 of 29
                                                              Jose Ponce                                                       8 (29 - 32)
                                                           Page 29                                                             Page 31
 1    Q. On the 54 B Shift?                                           1 that needed to bring attention up to.
 2    A. Yes.                                                         2    Q. Okay. You didn't have any problems with her work
 3    Q. Okay. And, I'm sorry, how long -- how long was               3 performance?
 4 she at 92 B?                                                       4    A. No. Listen, when you say "work performance," I
 5    A. I'd say a few years. I don't remember how many               5 just want to say, you know, the work performance around
 6 years.                                                             6 the station -- station. Around, like I say,
 7    Q. And were you the senior captain over her during              7 emergencies, we hardly have emergencies. The majority
 8 that time?                                                         8 of the time, like I said, the aircraft lands -- lands
 9    A. Yes.                                                         9 safely. We follow the aircraft to the gate, and -- and
10    Q. And she was on the 54 B Shift for three to four             10 that's it. We come back to the fire station.
11 months. Were there any other shifts or assignments that           11      As far as, like I said, I've seen her
12 you worked with her on?                                           12 performing -- cutting or -- or extracting patients or
13    A. Like I said, I've worked overtime on the A Shift            13 things like that, I didn't get to see that; but I just
14 or got held over on the A Shift and worked with her               14 got to see some of the station duties around the fire
15 there.                                                            15 station physically.
16    Q. That's at Station 54, right?                                16    Q. Okay. So let me make sure I understand. You --
17    A. Yes, on the A Shift.                                        17 you had the opportunity to observe Ms. Draycott perform
18    Q. Would she ever fill in on the B Shift after she             18 the duties around the station?
19 left?                                                             19    A. Yes.
20    A. After she left the B Shift?                                 20    Q. And you didn't observe any problems with her work
21    Q. Yeah. Would she ever fill in on B Shift?                    21 performance with respect to those duties. Is that
22    A. You know, I don't -- I don't remember if she took           22 right?
23 overtime or got held over or -- I mean, she didn't work           23    A. Around the fire station.
24 much on -- on her shift after -- after she left the --            24    Q. Around the fire station.
25 the B Shift and went to the A Shift.                              25    A. No.
                                                           Page 30                                                              Page 32
 1    Q. Okay. So when -- during the time that                        1    Q. Okay. And then in terms of responses to
 2 Ms. Draycott was on your shift at 54 B, did you have the           2 emergency alerts, do you remember ever having an
 3 opportunity to observe her performing her duties as a              3 opportunity to observe her responding to an emergency
 4 firefighter?                                                       4 alert or something similar?
 5    A. Yes.                                                         5    A. Like I said, if she was on the truck, she
 6    Q. Okay. Did you ever observe her on an emergency               6 responded. That's what I'm saying. And that what --
 7 run or emergency response?                                         7 you know, if the aircraft lands and nothing is wrong, we
 8    A. I'm sure she -- we -- we responded to alerts                 8 follow the aircraft to the gate, and then we -- we come
 9 because -- you know, at the time, not actually --                  9 back to the fire station. She's on the truck the whole
10 actually physically seeing her, you know, because                 10 time, you know. She don't get off.
11 usually we stay on the -- in the trucks, you know, when           11      Now, what I'm saying is I never saw her, you
12 we make alerts there at the airport. Unless it's                  12 know, we had an emergency where she needed to perform,
13 something pretty bad, you know, yeah, they get out the            13 you know, extrication or cutting or nothing like that,
14 trucks and they start performing some of their duties,            14 you know. But I -- like I say, she probably responded
15 but I didn't get to see that. I just got to respond               15 on the fire trucks, got -- you know, they get to their
16 with all the emergency apparatuses waiting for the                16 alert response points, and the aircraft lands. It's
17 arrival of the emergency aircraft.                                17 safe. They follow it to the gate, and they say, "Hey,
18    Q. And was she -- was she part of that response --             18 go back to the station."
19    A. I'm sure she was.                                           19    Q. Okay. So let's talk about the alert responses
20    Q. -- as a firefighter?                                        20 that you just described.
21    A. I'm sure she was, yes.                                      21    A. Okay.
22    Q. Okay. So what -- what were your impressions of              22    Q. There -- are there certain policies and
23 her work performance in those situations?                         23 procedures that need to be followed during the alert
24    A. Like I say, I didn't see anything different from            24 response?
25 any other of the guys. I mean, they -- nothing that --            25    A. Oh, definitely, yes.

                                                                Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 10 of 29
                                                             Jose Ponce                                                     9 (33 - 36)
                                                          Page 33                                                           Page 35
 1    Q. And did you ever see -- did you ever have                   1 Exhibit 1?
 2 any problems with how Ms. Draycott followed those                 2    A. Yes.
 3 policies and procedures in responding to the emergency            3    Q. Okay. Can you identify what this document is?
 4 alerts?                                                           4    A. It's a performance evaluation.
 5    A. Like I said, I have my own vehicle, my own                  5    Q. Who is it a performance evaluation for?
 6 command vehicle. The one that would be more familiar              6    A. For Draycott.
 7 with that would be the -- the junior captain. The                 7    Q. Jane Draycott?
 8 junior captain is the one that's on the fire truck, and           8    A. Yes.
 9 that's where the firefighters are. So that's where --             9    Q. And does reviewing Deposition Exhibit 1 help you
10 you know, he would have more direct contact on -- you            10 refresh your memory in terms of whether you completed a
11 know, with the -- the subordinates. I'm in my own                11 performance evaluation for Ms. Draycott?
12 vehicle with my own aide and trying to run the emergency         12    A. I didn't complete the evaluation for Draycott.
13 scene. So -- so I really didn't get to see her, you              13 Captain Green did. I reviewed it.
14 know, physically.                                                14    Q. Okay. So you reviewed and approved this
15    Q. Okay. Let me ask you this: Did your junior                 15 performance evaluation for Ms. Draycott?
16 captain ever make you aware of any work-related concerns         16    A. Well, I -- I signed, yes, what he had graded her
17 that he had with Ms. Draycott's performance?                     17 on her performance evaluation.
18    A. No.                                                        18    Q. Okay. And let's look at the last page. Is
19    Q. And is that true for Captain Wisnoskie?                    19 that -- is that your signature under "Supervisor's
20    A. I don't think Captain Wisnoskie worked with her.           20 Signature"?
21 I don't think she was there yet.                                 21    A. Yes.
22    Q. So we're -- you're talking about Captain Wurst?            22    Q. And you signed this on November 28th, 2007 --
23    A. Wurst, yes.                                                23    A. Yes.
24    Q. Thank you.                                                 24    Q. -- or you dated it on that day?
25    A. And this is Station 54. Now, she was at                    25    A. Yes, that's the date, yeah.
                                                          Page 34                                                           Page 36
 1 Station 92 with Captain Green. You know, so that -- I             1    Q. I'm sorry. You said Captain Green would have
 2 mean, that, you know --                                           2 completed -- would have filled out the performance
 3    Q. And do you have any recollection of Captain Green           3 evaluation. Is that right?
 4 raising any concerns with you about Ms. Draycott's work           4    A. Yes, Captain Green performed it.
 5 performance?                                                      5    Q. And at the time that you signed this performance
 6    A. No.                                                         6 evaluation, did you agree with Captain Green's ratings
 7    Q. Do you remember completing a performance                    7 and comments?
 8 evaluation for Ms. Draycott when she worked under your            8    A. Like I say, he has direct supervision over her.
 9 supervision?                                                      9 So what he wrote, you know, yes. I mean -- I mean, I
10    A. No.                                                        10 didn't agree, but I signed -- I signed the performance
11           MR. MONTEIRO: Are we doing last names?                 11 evaluation. When I'm saying I didn't agree, I'm just
12           MR. RUIZ: We're doing last name and exhibit            12 saying he wrote the comment of his -- her performance
13 number.                                                          13 evaluation, and -- and -- and I -- you know, I said
14           MR. MONTEIRO: So that should be Ponce                  14 okay. You know, I signed it.
15 Exhibit 1, please.                                               15    Q. Okay. If there was anything in here that you
16               (Exhibit 1 marked.)                                16 didn't agree with, you would have let him know, right?
17    Q. (BY MR. MONTEIRO) Mr. Ponce, I'm showing you               17    A. Well, like I say, I don't have direct
18 what's been marked as Deposition Exhibit 1 for your              18 supervision, you know, over her. And I don't know what
19 deposition. If you could take a minute to review it,             19 I'm -- he's the only one that's dealing with her.
20 and let me know when you've had a chance to review it,           20 And -- and so, you know, he's telling me that's what's
21 please.                                                          21 going on. You know, I believe him. You know, I trust
22    A. Okay.                                                      22 him. And so I, you know, signed it.
23    Q. And for identification purposes, it bears the              23    Q. Okay. So there wasn't anything -- strike that.
24 Bates Nos. HOU00002711 through HOU00002714.                      24      None -- none of his ratings or comments were
25      Have you had a chance to review Deposition                  25 inconsistent with your firsthand knowledge of

                                                               Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 11 of 29
                                                            Jose Ponce                                                       10 (37 - 40)
                                                         Page 37                                                              Page 39
 1 Ms. Draycott's performance. Is that fair?                        1 performance appraisal that was inconsistent with the
 2    A. Repeat that again.                                         2 firsthand knowledge that you had of Ms. Draycott's work
 3    Q. Sure. None of Captain Green's ratings or                   3 performance?
 4 comments were inconsistent with your firsthand knowledge         4    A. Repeat that again or make it a little bit more
 5 of Ms. Draycott's performance?                                   5 simple to me, you know, because --
 6    A. Like I said, I didn't have direct supervision              6    Q. I will try. I will try. You had some firsthand
 7 over her. Captain Green is the one that was dealing              7 knowledge of Ms. Draycott's work performance, right, at
 8 with her on -- every day on all the training and issues          8 92?
 9 that were going on at that station. I have no direct             9    A. No.
10 supervision over her. So I don't know if that answers           10    Q. Well, you interacted with her.
11 your question or --                                             11    A. Yes, just for a visit. It was just a visit. I
12    Q. Not -- not really. Let me try again. We                   12 would, you know, go get the mail, pick up the mail and
13 talked -- we talked a few minutes ago about your                13 get off and just gather around the table and -- I would
14 observation of some of Ms. Draycott's work performance,         14 get the mail and -- and leave. It was just --
15 right?                                                          15    Q. Okay. Is there anything in -- in the performance
16    A. At Station 54, not at Station 92. This is                 16 evaluation -- you've reviewed it today. Is there
17 Station 92. This is happening -- this performance               17 anything in the performance evaluation that you reviewed
18 evaluation was done at Station 92, but I'm saying at            18 today that you disagree with?
19 Station 54, yes --                                              19    A. Like I'm saying again, you know, I'm just taking
20    Q. Okay.                                                     20 Captain Green's word because he's the direct supervisor
21    A. -- because I had direct, you know, physically             21 over Draycott with all the training, all the work duties
22 seeing her.                                                     22 around the fire station. And -- like I said, and -- and
23    Q. Okay. Let's back up for a minute then.                    23 if that's what he's saying that's going on, then, you
24    A. Okay.                                                     24 know, I -- I believed him --
25    Q. When -- when Ms. Draycott was assigned to                 25    Q. Okay.
                                                         Page 38                                                              Page 40
 1 Station 92, how were you made aware of her work                  1    A. -- or I trusted him.
 2 performance as her senior captain?                               2    Q. If -- if there was anything in the performance
 3    A. The only thing would be for Captain Green to call          3 evaluation that you didn't agree with based on firsthand
 4 me at the fire station letting me know -- letting me             4 knowledge, you wouldn't have signed it, right?
 5 know about her performance evaluation.                           5    A. Right, yes, uh-huh, uh-huh.
 6    Q. Do you have any recollection of Captain Green              6    Q. Who was the reviewing officer for this
 7 ever informing you of any performance issues with                7 performance evaluation?
 8 Ms. Draycott at Station 92?                                      8    A. Chief McAteer. I know after -- and then -- yeah,
 9    A. No.                                                        9 Chief McAteer.
10    Q. And did you have -- is it your testimony that you         10    Q. That's his signature, as far as you know?
11 had no interaction with Mrs. Draycott when she was at           11    A. Yes, that's Chief McAteer's, the district chief,
12 Station 92 B?                                                   12 yes.
13    A. I mean, I had interactions, yes.                          13    Q. Let's go to the -- the first page of the
14    Q. Okay.                                                     14 document. The rating period is April 28th of 2007
15    A. You know, I'd go visit the fire stations. You             15 through August 14th of 2007?
16 know, I'd go to 99 and 92, get off the car, go inside,          16    A. Yes.
17 talk to the guys. And if she was around, yeah, I had            17    Q. What is the typical rating period for -- for a
18 interactions with her.                                          18 firefighter for their performance evaluation?
19    Q. Okay. So based on those interactions that you             19    A. Oh, it's a yearly.
20 had with her, you have some maybe minimal knowledge of          20    Q. So typically a firefighter would be rated on an
21 her work performance, right?                                    21 annual basis?
22    A. Yes.                                                      22    A. Yes, uh-huh.
23    Q. Okay. So based on that -- based on your                   23    Q. And this says that it's an unscheduled rating.
24 knowledge of -- of the work -- of her work performance,         24 Do you know why -- or do you know what that means?
25 is there anything in the -- in Captain Green's                  25    A. Yes, it's specifically -- you know, it's -- it's
                                                              Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 12 of 29
                                                               Jose Ponce                                                  11 (41 - 44)
                                                            Page 41                                                         Page 43
 1 just -- it could be that she transferred. You know, it              1 performance evaluation, which is fireground operations,
 2 could be a transfer and -- and they're, you know,                   2 the first rating. Do you see that?
 3 looking at her performance evaluation and -- and doing              3    A. Yes.
 4 one.                                                                4    Q. What does that mean? What does fireground
 5    Q. Okay. Let's look at -- let's go to Page 4 under               5 operations mean?
 6 the supervisor's comments. And it says, "The reason for             6    A. It explains it there, you know, performs, you
 7 this unscheduled evaluation is because I transferred to             7 know, forcible entry, rescue, fire extinguishment,
 8 Station 99 D effective 8-14-2007."                                  8 ladder raises. You know, it's just at the fireground.
 9      Does that help refresh your memory in terms of                 9 So --
10 why she had an unscheduled performance evaluation in --            10    Q. Excuse me. And it talks about air -- airport
11 at the end of 2007?                                                11 rescue at the bottom of --
12    A. No. Like I said, I don't remember. The majority              12    A. Evacuations, multi-casualty incidents, foam, yes.
13 of the time, you know, I -- I -- I get like 24                     13    Q. What -- what are the airport -- airport rescues?
14 performance evaluations I -- I got to go over. And it's            14    A. Airport rescue firefighting.
15 quite a few years ago. So --                                       15    Q. Airport rescue firefighting?
16    Q. So the comment that I just read about -- it says,            16    A. Yes.
17 "I transferred to Station 99 D," do you know if that's             17    Q. And then it's described as evacuations,
18 Captain Green saying he -- he transferred to 99 D?                 18 multi-casualty incidents, foam firefighting?
19    A. Well, "The reason for this unscheduled" -- oh,               19    A. Yes.
20 yes, yes. It's Captain Green.                                      20    Q. And were those all -- would -- would all of these
21    Q. Okay. Does that help refresh your memory in                  21 duties under "Fireground Operations" have been
22 terms of when he transferred to --                                 22 Ms. Draycott's duties in 2007?
23    A. Well, he -- he must have transferred there on --             23    A. Yes.
24 on 8-14-2007, you know, around that time. It's quite a             24    Q. And what was the rating that you approved for
25 few years, you know. I mean --                                     25 Ms. Draycott for fireground operations?
                                                            Page 42                                                           Page 44
 1    Q. I understand.                                                 1    A. Okay. That was approved by -- the rating by
 2    A. -- I'm having trouble remembering; but, yeah,                 2 Captain Green, the direct supervisor. He graded her a
 3 when I'm reading this, it's because he -- he did                    3 3.
 4 transfer to Station 99. And so, yeah, I guess that                  4    Q. And -- and did you approve the 3 by signing the
 5 makes sense. You know, he -- he did his last                        5 performance evaluation?
 6 performance evaluation. Now, it's -- you know, that's               6    A. Yes.
 7 why they -- he did this performance evaluation on her.              7    Q. What does a 3 mean?
 8    Q. Does it mean he would have -- he would have                   8    A. Performance is effective and consistently meets
 9 filled out the performance evaluation before he left?               9 established standards.
10    A. Before or after, you know, it depends, you know.             10    Q. And did you have any concerns about
11 I just don't know the date. I mean, it could be before             11 Ms. Draycott's ability to perform fireground operations
12 or after.                                                          12 as defined in this performance evaluation?
13    Q. Okay. But he was -- he was only rating                       13          MS. SULLIVAN: Objection, asked and
14 Ms. Draycott through August 14th of 2007, and then he              14 answered. Go ahead and answer. Sorry.
15 transferred thereafter?                                            15    A. I did not have -- have direct supervision over
16    A. I don't know if this is the date that he -- that             16 her performance. I know this is, like, the third time,
17 he transferred or the -- if -- see, "I transferred to              17 you know. So I'm -- I'm assuming -- believing that
18 Station 99 D effective 8-14-2007." That's Captain Green            18 Captain Green, having the direct contact with her and
19 transferring to Station 99, from what I'm --                       19 seeing her performance, that that was a correct
20    Q. Okay.                                                        20 performance rating that he gave her. It was the right
21    A. -- I'm seeing here.                                          21 one.
22    Q. Okay. So at that point he would -- he would no               22    Q. (BY MR. MONTEIRO) Okay. It wasn't contrary to
23 longer be Ms. Draycott's supervisor?                               23 anything that you knew in terms of Ms. Draycott's
24    A. Right.                                                       24 performance?
25    Q. Okay. Let's talk about the first topic on the                25    A. No.
                                                                 Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 13 of 29
                                                               Jose Ponce                                                         12 (45 - 48)
                                                            Page 45                                                                Page 47
 1    Q. And did -- strike that.                                       1    Q. Have you had a chance to review the comments that
 2       Let's go to the next one. It says, "First                     2 I just referenced?
 3 Responder Functions & Responsibilities." What are                   3    A. On 4 on "Job & Technical Knowledge"? Yes, I -- I
 4 those? What does that mean?                                         4 read that.
 5    A. Well, I mean, they -- they make emergencies with              5    Q. Okay. Do you have any -- so let's first focus on
 6 patients, you know, medical EMS responses to the                    6 comments on Page 2.
 7 terminal when they're on a -- especially if Station 92              7    A. Okay.
 8 has a -- a medic unit there. I don't know if she was                8    Q. Do you have any direct knowledge of -- or let me
 9 put on it and she responded to -- to emergencies at the             9 back up for a minute.
10 terminal.                                                          10      Did you write these comments on Page 2?
11    Q. And that -- those -- that -- those duties would              11    A. No.
12 have been -- Ms. Draycott's duties would have been first           12    Q. Do you know who did?
13 responder functions in 2007?                                       13    A. Well, it had to be Captain Green. He's -- yeah,
14    A. Yes.                                                         14 he's the supervisor. Yeah, he's the one who did the
15    Q. And did Captain Green ever raise with you any                15 performance evaluation, and there's his signature. It
16 concerns that he had about Ms. Draycott's ability to               16 would be Captain Green.
17 perform this function?                                             17    Q. Okay. Do you have any direct knowledge of what
18    A. No.                                                          18 Captain Green was referencing under Section 4 where he
19    Q. And did you observe any problems with                        19 says, "Draycott on" -- that Ms. Draycott on several
20 Ms. Draycott performing this function?                             20 occasions was unable to demonstrate job-related
21    A. I'm going to say again I didn't never see any                21 knowledge concepts and techniques related to her job as
22 direct contact in an incident with her performance or              22 an ARFF?
23 jobs and -- you know, performance of her duties, you               23    A. No. Like I said, it's just all the -- all the --
24 know, firefighting duties or EMS responses. I didn't               24 what I just mentioned of all her duties and
25 have direct physically seeing her perform her job.                 25 responsibilities that we have there. I'm just assuming
                                                            Page 46                                                                Page 48
 1    Q. Okay. If we can flip to the next page of the                  1 that's what he's talking about.
 2 performance evaluation, there's -- No. 4 says, "Job &               2    Q. Okay. My question is: Do you have any direct
 3 Technical Knowledge." What does "Job & Technical                    3 knowledge of what his concerns are here?
 4 Knowledge" mean on the performance evaluation we're                 4    A. And I'll repeat again it's -- it's -- it's the
 5 looking at?                                                         5 job-related problems that he's having.
 6    A. What does it mean? Well, it is just                           6    Q. Okay. So he says, "Draycott on several occasions
 7 the duties -- performance to the ARFF requirements,                 7 was unable to demonstrate job related knowledge concepts
 8 apparatuses, guidelines to responding to emergencies                8 and techniques related to her job as an ARFF."
 9 on -- on the runways, just the -- they make us know all             9      What do you know about those occasions on which
10 the aircrafts, all the runways, taxiways. I mean, you              10 he viewed Ms. Draycott unable to demonstrate her
11 name it. I mean, we could -- the navigational aids, the            11 job-related knowledge?
12 terminals, the gates, they -- it's just everything                 12          MS. SULLIVAN: Objection, asked and
13 that's required of our job duties as an ARFF member.               13 answered. Go ahead.
14    Q. Okay. And I want to direct your attention to the             14    A. Like I said, again, he has direct supervision
15 additional language under Section 4 under the heading              15 over her. He's training her on the apparatuses and all
16 "Reason for Rating and Performance Suggestions," if you            16 the information that he's giving her to get through the
17 can review that language. And then it also                         17 program to -- the knowledge of -- and I'm assuming
18 references -- it says, "See supervisor" -- I think it              18 that's what -- what he's referring to.
19 should be comments -- "below."                                     19    Q. (BY MR. MONTEIRO) Okay. Do you have any
20    A. Yes.                                                         20 firsthand knowledge in terms of the basis for that
21    Q. If you move ahead to the fourth page, there's                21 comment?
22 some supervisor comments. If you could review those and            22          MS. SULLIVAN: Objection, asked and
23 let me know when you have had a chance to review those,            23 answered. Go ahead and answer.
24 I'll ask you a few questions about them.                           24    A. Go ahead and repeat that.
25    A. Okay.                                                        25    Q. (BY MR. MONTEIRO) Sure. Do you have any

                                                                 Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 14 of 29
                                                              Jose Ponce                                                    13 (49 - 52)
                                                           Page 49                                                           Page 51
 1 firsthand knowledge on the basis for Captain Green's               1           MS. SULLIVAN: I'd ask we take a quick
 2 comments on Page -- on Section 4?                                  2 break.
 3          MS. SULLIVAN: Same objection. Go ahead and                3           MR. MONTEIRO: Sure. Can we go off the
 4 answer.                                                            4 record?
 5    A. I don't understand the question, "firsthand                  5           THE VIDEOGRAPHER: 11:49, off record.
 6 knowledge."                                                        6                 (Recess.)
 7    Q. (BY MR. MONTEIRO) Did you ever observe -- let me             7           THE VIDEOGRAPHER: 11:56, back on record,
 8 try it again. Let me try it in a different way.                    8 Disk 2.
 9    A. Okay.                                                        9    Q. (BY MR. MONTEIRO) Mr. Ponce, I want to shift our
10    Q. Did you ever observe Ms. Draycott being unable to           10 focus a bit to some of the complaints that were made
11 demonstrate job-related knowledge, concepts, and                  11 about the women's dorm and the women's bathroom at
12 techniques related to her job as an ARFF?                         12 Station 54. I'm going to ask you a couple of questions
13    A. No.                                                         13 about that.
14    Q. Okay. And then if we can go to Page 4 -- yeah,              14    A. Okay.
15 Page 4. Under the "Supervisor Comments" I asked you to            15    Q. You -- in 2006 you were still assigned to Station
16 read a minute ago, it says, "I told her on several                16 54 on the B Shift. Is that right?
17 occasions that she needed to spend more time training             17    A. Yes.
18 and drilling on the apparatus in the station. I wrote             18    Q. And do you remember an investigation by the
19 on her Form 42 relating to an emotional issue concerning          19 Office of Inspector General into -- into an anonymous
20 her job performance. She started crying when I was                20 complaint made by a firefighter's wife about the
21 inquiring about her knowledge."                                   21 condition of the women's dorm and bathroom in 2006?
22      Are those your comments, Mr. Ponce?                          22    A. No.
23    A. No.                                                         23    Q. Do you remember being interviewed about that
24    Q. Whose comments are those, if you know?                      24 complaint?
25    A. Captain Green.                                              25    A. I don't remember. I don't remember or recall,
                                                           Page 50                                                            Page 52
 1    Q. And did you ever observe Ms. Draycott crying when            1 no. Can you tell me -- this is a firefighter's wife
 2 Captain Green was inquiring about her job knowledge?               2 making a complaint about the --
 3    A. No, I didn't see that.                                       3    Q. Condition of the women's bathroom at Station 54.
 4    Q. Did you ever see the Form 42 that Captain Green              4    A. A firefighter's wife. I don't remember.
 5 references?                                                        5    Q. Let me back up for a minute. It was an anonymous
 6    A. No.                                                          6 complaint made by a firefighter on behalf of his wife
 7    Q. By the way, do you have -- as a senior captain,              7 who visited the station and observed problems with the
 8 do you have responsibilities in -- to review the                   8 bathroom at 54.
 9 subordinate's Form 42s?                                            9    A. What year was that?
10    A. Yes, I mean, I can review them if -- I mean, I              10    Q. 2006.
11 guess if it's brought up to my attention and it's                 11    A. I don't remember. I don't recall.
12 something very, very serious or the captain wants me to           12    Q. Okay. Do you remember speaking with someone by
13 go and sit in the -- in the meeting with him and -- or            13 the name of W.C. Jensen about that complaint?
14 the -- the -- sometimes, you know, if they refuse to              14    A. I don't remember.
15 sign, you know, the employee, and they want a witness             15    Q. Do you remember being asked about a complaint
16 and -- then they might call me over to go and -- and              16 that there was urine on the countertops, the walls, and
17 sign, you know, the refusal, but --                               17 the sink in the women's bathroom?
18    Q. Okay. So -- but with respect to the Form 42                 18    A. By who?
19 that Captain Green references, you didn't have any                19    Q. Well, do you remember any complaint related to
20 involvement with that --                                          20 that?
21    A. No.                                                         21    A. I remember, yes, a complaint brought up to me.
22    Q. -- as far as you remember?                                  22    Q. Okay. Who made that complaint?
23    A. No.                                                         23    A. Alexander, Nefertari.
24    Q. I think we're finished with that exhibit. You               24    Q. Okay. So -- and we'll get back to that in a
25 can return that to the court reporter.                            25 minute.

                                                                Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 15 of 29
                                                          Jose Ponce                                                         14 (53 - 56)
                                                       Page 53                                                                Page 55
 1    A. Okay.                                                    1 I think I started by asking you if you were ever -- if
 2    Q. But let -- let me just make sure I'm clear.              2 anyone -- if you were ever aware of a complaint of --
 3 Nefertari Alexander made a complaint. And what was her         3 about urine in the dorm in the bathroom, and you told me
 4 complaint to you?                                              4 Ms. Alexander came to you -- came to you once. And we
 5    A. It was a direct complaint from her coming to my          5 just talked about what she spoke with you about.
 6 office. She came into my office and mentioned that --          6       So besides your conversation with Ms. Alexander,
 7 she just said, "Hey, come over here. It looks like it          7 were you ever aware of any other complaints about urine
 8 smells like urine." That's all she said to me. That            8 in the women's dorm or the women's bathroom at Station
 9 was -- that's what she said to me.                             9 54?
10    Q. Okay. And when she said, "Come over here,"              10    A. No.
11 what -- what was she referencing?                             11    Q. Okay. In the 2008/2009 time period, you were
12    A. She was referencing it smelled like urine.              12 assigned to -- on the 54 B Shift still as a senior
13    Q. No, but where? Where was she referencing?               13 captain?
14    A. In the girl's dormitory.                                14    A. Yes.
15    Q. Did you go into the dormitory with her?                 15    Q. And did you ever become aware of Ms. Draycott
16    A. Yes, I did.                                             16 making complaints about the condition of the women's
17    Q. And did you smell urine when you went in with           17 dorm or bathroom at Station 54?
18 her?                                                          18    A. No. I just want to say it's 2008. I don't know.
19    A. No, I didn't. I actually got pretty low looking         19 Is this what -- she was working on my shift for those
20 at everything. There was -- I didn't see no signs, or I       20 three months or four months that she was with me. I
21 didn't smell any urine. So --                                 21 don't know if that's the time period, but she -- she
22    Q. How many times did she come into your office to         22 didn't come up to me with any complaints when she was on
23 make that complaint?                                          23 the A Shift. I mean, she must have gone to her
24    A. Just that morning or that -- just once.                 24 supervisors, but as far as -- I would say the time
25    Q. Just once?                                              25 period that she was with me for that three or four
                                                       Page 54                                                                Page 56
 1     A. Yes.                                                    1 months there at Station 54, I mean, she never came up to
 2     Q. Okay. And -- excuse me -- was Ms. Alexander             2 me with a complaint.
 3   assigned to your shift at that time?                         3    Q. So on the B -- when she was assigned on the
 4     A. No, she was at Station 92.                              4 B Shift, she never complained to you about the condition
 5     Q. So she was filling in on your shift?                    5 of the women's dorm or the bathroom. Is that right?
 6     A. Filling in, yes.                                        6    A. No, not to me.
 7     Q. Did -- did you go into the bathroom also -- the         7    Q. Okay. And then at some point she was assigned --
 8   women's bathroom with her --                                 8 she moved to the A Shift at 54?
 9     A. No --                                                   9    A. Yes.
10     Q. -- or just the dormitory?                              10    Q. And so you were never made aware through any of
11     A. -- just the dorms.                                     11 the other captains that she had made complaints while
12     Q. So what did you tell Ms. Alexander?                    12 she was working on the A Shift. Is that fair?
13     A. I told her exactly what I'm -- I said, "I don't        13    A. I -- I heard complaints. I mean, there was
14   smell it, Alexander." I mean -- "You don't smell it?"       14 complaints, but there's a -- a relief between me and --
15       "No, I don't."                                          15 and Captain Tamez. As senior captains, we relieve each
16       I mean -- and I know I might sound foolish, but I       16 other every morning. And he never mentioned anything --
17   got to where I was on my knees trying to smell. You         17 anything to me direct, you know, about what was going on
18   know, I -- I just told her, "I don't smell urine." I        18 or -- but, you know, you hear people just saying, you
19   couldn't smell it. So, I mean, I just walked out.           19 know, "Oh, she's complaining about this. She's
20     Q. I'm sorry? You just walked out?                        20 complaining about that," but nothing --
21     A. Yeah, I just -- no, I mean, with her. I mean --        21    Q. Okay. So I understand you say Senior Captain
22     Q. Oh.                                                    22 Tamez never --
23     A. -- I talked to her, and a few times I had to let       23    A. At relief time --
24   her know that I just couldn't smell it, you know.           24    Q. -- reported any complaints by Ms. Draycott to
25     Q. Okay. All right. So let's back up for a minute.        25 you. It sounds like you heard rumors. Is that --

                                                             Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 16 of 29
                                                                Jose Ponce                                                    15 (57 - 60)
                                                             Page 57                                                           Page 59
 1    A. Yeah.                                                          1 some rumors. And then throughout all these
 2    Q. -- fair?                                                       2 investigations and all that, I mean, then I'm hearing
 3    A. Yes.                                                           3 about the water being turned off or hot water; but at
 4    Q. So what did you -- what were you hearing about                 4 that -- at the time direct conversation with her or any
 5 what Ms. Draycott was complaining about?                             5 of the captains mentioning to me that that was -- that
 6    A. I -- the only thing that I remember her -- it's                6 that happened, I wasn't made aware personally by a
 7 just about a mattress. And it was just a conversation                7 superior or nothing like that or --
 8 eating at breakfast, and that was it, that -- that --                8    Q. No, I understand that. You've made that clear.
 9 that -- something changing about her mattress or                     9    A. Uh-huh.
10 something.                                                          10    Q. How about -- you mentioned Captain Hencshel
11    Q. And --                                                        11 never -- I'm sorry -- Captain Tamez never mentioned to
12    A. It was just around the table eating, you know.                12 you any of Ms. Draycott's complaints. Did you ever
13    Q. Do you know what that -- what -- what her                     13 speak with Captain Hencshel about any of Ms. Draycott's
14 complaint was about the mattress?                                   14 complaints?
15    A. No. Like I said, I -- it was just a conversation              15    A. No, no.
16 with the guys eating breakfast, and it was -- somebody              16    Q. And does the -- does the B Shift always follow
17 just said she's complaining -- she mentioned something 17 the A Shift on the calendar?
18 about did they change her mattress, and that's it.                  18    A. Yes, at relief time.
19    Q. I'm sorry. I didn't hear what you said. What                  19    Q. Okay. So if the A Shift works 24 hours on
20 about the mattress?                                                 20 Monday, the B Shift works 24 hours on Tuesday and so
21    A. They changed the mattress.                                    21 forth? Is that correct?
22    Q. They changed the mattress. Okay.                              22    A. Yes, yes, I believe.
23    A. Yeah, that they swapped the mattress. That was                23             MR. MONTEIRO: Can we mark this as
24 it.                                                                 24 Deposition Exhibit No. 2, please?
25    Q. Was she complaining that the mattress in the                  25                (Exhibit 2 marked.)
                                                             Page 58                                                              Page 60
 1 women's dorm was taken -- was removed?                               1    Q. (BY MR. MONTEIRO) I'm showing you what's been
 2          MS. SULLIVAN: Objection, asked and                          2 marked as Exhibit 2 to your deposition. If you could
 3 answered. Go ahead and answer.                                       3 take a look at it and read it and let me know when
 4    A. It wasn't a direct complaint to me. I just heard               4 you've had a chance to review it, please.
 5 it over the table, I mean, that the -- that's what -- I              5             MS. SULLIVAN: And for the record, can we
 6 guess that's what she said. It was just at breakfast,                6 say the Bates range just in case?
 7 "Hey, she" -- they were saying that somebody swapped her             7             MR. MONTEIRO: Oh, sure. Sorry. For
 8 mattress. That's all I heard.                                        8 identification purposes, this is HOU0000613 through
 9    Q. (BY MR. MONTEIRO) Okay.                                        9 HOU0000617 -- 6174.
10    A. But it was, like I said, at relief time by my                 10             MS. SULLIVAN: 6173 to 6174.
11 senior captain making me aware that that was going on,              11    A. Okay.
12 the junior captain making me aware that that was going              12    Q. (BY MR. MONTEIRO) Have you had a chance to
13 on.                                                                 13 review -- to review Deposition Exhibit 2?
14    Q. It was just a discussion amongst --                           14    A. Yes.
15    A. It wasn't a discussion. It's just something -- I              15    Q. Do you recognize this document?
16 heard it. It was somebody, you know, eating. Somebody               16    A. No.
17 I heard -- it was not even -- the question was not                  17    Q. If you look at the bottom of the first page, is
18 even -- it wasn't even a direct conversation. I just                18 that your signature at the bottom?
19 heard him saying it to somebody else that was sitting               19    A. Yes.
20 there.                                                              20    Q. And if you look halfway up, there's two sets of
21    Q. Okay. Other than the mattress, were there any                 21 initials.
22 other -- did you hear anything else about any other --              22    A. Okay.
23 about any other complaints made by Ms. Draycott while               23    Q. Are those your initials?
24 she was on the 54 A Shift?                                          24    A. Yes.
25    A. Well, like I said, then I -- I did hear rumors,               25    Q. Do you remember receiving this 48-hour
                                                                  Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 17 of 29
                                                                Jose Ponce                                                    16 (61 - 64)
                                                             Page 61                                                           Page 63
 1 notification from the City of Houston Office of                      1    Q. And the second set of initials -- or sorry. Back
 2 Inspector General?                                                   2 up. You initialed there twice, right?
 3    A. I remember, yes.                                               3    A. Right.
 4    Q. Okay.                                                          4    Q. You initialed for the copy of the 48-hour notice?
 5    A. You know, this is several -- this is -- you know,              5    A. Yes.
 6 it's been a while, but I know we -- we got several                   6    Q. And the 48-hour notice is what you have in your
 7 Form 48s or -- you know, throughout.                                 7 hand, right?
 8    Q. So what -- what is Exhibit 2 to your deposition?               8    A. Okay. Yes.
 9    A. I'm sorry?                                                     9    Q. And then you also initialed -- initialed receipt
10    Q. What is this document?                                        10 of a copy of the complainant's statement.
11    A. Okay. Yeah, I didn't read the very top. I                     11    A. Oh.
12 was -- I started from -- but I guess questions --                   12    Q. Does that mean you would have received a copy of
13 alleged discriminations for gender because of numerous              13 Ms. Draycott's statement?
14 problems, you know, that had been experienced at                    14    A. Statement. I don't remember. I don't remember
15 Station 54.                                                         15 if I did.
16    Q. So you're being asked to attend a meeting at the              16    Q. Would you have initialed that you received a copy
17 Office of Inspector General to submit a sworn written               17 of the complainant's statement back in 2009 if you
18 statement concerning Ms. Draycott's alleged                         18 hadn't?
19 discrimination due to her gender because of numerous                19    A. Well, like I said, I -- I probably signed it, and
20 problems she's experienced at Fire Station 54. Is that              20 I -- I'm right now noticing "a copy of complainant's
21 right?                                                              21 statement," you know. And I don't know if at that time
22    A. Well, that's what it says; but like I said, I                 22 I actually read that or -- but I signed it.
23 don't remember the meeting.                                         23    Q. Do you normally sign things or initial things
24    Q. Okay.                                                         24 that you don't read? Is that your practice?
25    A. There was a meeting. I don't --                               25    A. No. But like I said, at the time, you know, with
                                                             Page 62                                                               Page 64
 1    Q. I'm sorry?                                                     1 all the things that are going on and the stress and
 2    A. I mean, I don't remember, you know. I remember                 2 emotional -- I know they were coming in for questioning
 3 giving statements to somebody. I mean, I don't know if               3 or investigating and getting Form 42s. And -- and so if
 4 it was over this here.                                               4 that's what they gave me, you know, a 48-hour notice
 5    Q. Is -- is the statement usually generated as a                  5 and -- I -- I signed it -- or then a copy of the
 6 result of the meeting with the Office of Inspector                   6 complainant's statement, I signed it. Like I said, I'm
 7 General in your experience?                                          7 telling you I don't remember, you know. Maybe I did --
 8    A. Like I said, I gave statements. I have                         8 you know, that's what they gave me, and I -- the right
 9 handwriting analysis. I -- you know, polygraphs. You                 9 things -- I did the right things. I'm just saying it's
10 know, it's -- if I -- if this -- I got interviewed for              10 so -- so long ago.
11 this. I'm sure that's what it was for, and I --                     11    Q. Okay.
12    Q. And it says -- the second set of initials is next             12    A. I mean, maybe if this happened today and they
13 to "Copy of Complainant's Statement." Do you see that?              13 gave this to me, I'll remember it, you know. But it's
14    A. Yes, I had a few complainant's forms in my locker             14 just vaguely -- I don't remember, you know, or recall a
15 at the time, you know. So I'm sure it -- that was it,               15 lot of things, you know.
16 probably this here.                                                 16    Q. Okay. We're done with that document. You can
17    Q. I'm sorry. Can you say that again?                            17 return that to the court reporter.
18    A. There was a few copies that I had over --                     18          MR. MONTEIRO: You can mark that as
19 throughout the years or at the time, and I'm sure this              19 Exhibit 3?
20 was probably one of it -- one of them.                              20               (Exhibit 3 marked.)
21    Q. Okay. I'm -- I'm just focusing on where it says,              21          MS. SULLIVAN: Thank you.
22 "Acknowledgment: I acknowledge receipt of the following             22    Q. (BY MR. MONTEIRO) Mr. Ponce, you're now looking
23 document/items." And your -- I'm looking at the first               23 at Deposition Exhibit No. 3 for your deposition. For
24 page, Mr. Ponce.                                                    24 identification purposes, it's marked HOU00006169 through
25    A. Okay.                                                         25 HOU00006172. If you could take a minute to review it

                                                                  Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 18 of 29
                                                                 Jose Ponce                                                         17 (65 - 68)
                                                              Page 65                                                                Page 67
 1 and let me know when you've had a chance to review it,                1 inspect the women's restroom and the dorms?
 2 please.                                                               2    A. Well, as -- I don't know if it was after Draycott
 3    A. Okay.                                                           3 or -- or before, but -- or because of the complaints.
 4    Q. Have you had a chance to review Exhibit 3?                      4    Q. Okay. And the complaints were related to the
 5    A. Well, I read it. I read it as best as I could,                  5 condition of the women's dorm and the women's bathroom?
 6 but --                                                                6    A. Possibly, yes. Yeah, that's what -- that was the
 7    Q. That's fine. If I have specific questions --                    7 reason why the inspections were done.
 8    A. Okay.                                                           8    Q. Okay. And do you have any -- strike that.
 9    Q. -- I'll try to direct you specifically --                       9       Do you have a specific recollection of
10    A. Okay.                                                          10 Chief McAteer ordering you to do this?
11    Q. -- to -- to where it is. Do you recognize                      11    A. A direct conversation? No, but I -- I know there
12 Deposition Exhibit 3, Mr. Ponce?                                     12 was something put out -- it was by Chief McAteer or
13    A. Yes.                                                           13 Chief Sangle -- about not going into the dorms or using
14    Q. Is this your sworn affidavit from November 3rd of              14 the dorms -- women's dorms --
15 2009?                                                                15    Q. Okay.
16    A. If that's what it says there, yes.                             16    A. -- or bathrooms.
17    Q. And if you look at the bottom of Pages 1 through               17    Q. Well, my -- what I'm asking is if you have a
18 4, there's a signature. Are those all your signatures,               18 specific recollection of Chief McAteer ordering you to
19 sir?                                                                 19 inspect and conduct a walk-through of the women's dorm
20    A. Yes.                                                           20 and bathroom.
21    Q. And there's also initials on Pages 1 and 2. Are                21    A. I don't recall him directly. He must have, but I
22 those all your initials?                                             22 don't -- I don't recall him telling -- you know, telling
23    A. Yes.                                                           23 me to do that.
24    Q. Does this appear to be a true and accurate copy                24    Q. Okay. Well, you -- you mentioned a few minutes
25 of the affidavit you signed on November 3rd of 2009?                 25 ago that, "We decided to do a roll call to inspect the
                                                              Page 66                                                                 Page 68
 1    A. Yes.                                                            1 restrooms and the dorms."
 2    Q. And do you know if this is the statement that was               2    A. I'm saying it's possible, you know, like I said,
 3 created as a result of the meeting that you had with the              3 the captains came up with that decision or it was a
 4 Office of Inspector General which is referenced in                    4 decision by Chief McAteer. I -- I don't remember. You
 5 Exhibit 2?                                                            5 know, the thing was that -- that we were going to start
 6    A. Like I said, you know, it's a while back. If                    6 doing inspections of the dorms and the restrooms.
 7 that -- this is what the investigation was and the                    7    Q. Okay. And what was the purpose of doing the
 8 affidavit over that, you know, yes.                                   8 inspections?
 9    Q. Okay. So if I can direct your attention to the                  9    A. To make sure that, you know, everything was
10 first question and answer on Page 2, it says -- which                10 normal and clean.
11 starts, "Have you ever been in the women's restroom or               11    Q. And was it your practice then to do the
12 women's dorm at Fire Station 54 for any reason?" And                 12 inspections at the beginning of your shift or the end of
13 your answer was, "Yes, I have been in both areas to                  13 your shift, or what was your practice?
14 inspect them and conduct a walk through."                            14    A. At the beginning.
15    A. Yes.                                                           15    Q. Were you the only person who did the inspections
16    Q. Do you see that?                                               16 on your shift?
17    A. Yes.                                                           17    A. No. I just did that maybe a couple of times, and
18    Q. Who directed you to inspect and conduct a                      18 then that -- I think that was the junior captain or
19 walk-through of the women's restroom and women's dorm at             19 whoever was acting captain or whoever was assigned to do
20 Station 54?                                                          20 it. I --
21    A. Well, I don't know if there was something put out              21    Q. So did you assign a subordinate to do it at some
22 by Chief McAteer, but I know that we have roll calls                 22 point?
23 and -- and decided to -- to do a walk-through and                    23    A. Like I said, Captain Wurst, he's the one who
24 inspect the women's dorm and -- and restrooms.                       24 handled the subordinates and the station duties. And if
25    Q. And -- and why was -- why did you-all decide to                25 he assigned someone or it was him doing it, I just

                                                                   Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 19 of 29
                                                                 Jose Ponce                                                        18 (69 - 72)
                                                              Page 69                                                               Page 71
 1 let -- I just -- like I was telling you, I just did that              1    A. Yes.
 2 a couple of times and -- and that was maybe because                   2    Q. Okay. All right. Let's look at your -- let's go
 3 Captain Wurst wasn't there or -- but that was -- that                 3 back to Exhibit 3 and look at the second question and
 4 was not my -- my duties to do that. It was somebody                   4 answer where you were asked, "Do you have knowledge of
 5 else doing it.                                                        5 any male firefighter being in the women's restroom or
 6    Q. Okay. And when you -- when you conducted the --                 6 women's dorm at Fire Station 54 for any reason?" And
 7 on the occasions that you conducted the walk-through or               7 you go on to say, "I believe it was two to three years
 8 inspection, what were you looking for?                                8 ago firefighters used to go in the women's dorm to
 9    A. Well, make -- making sure, you know, everything                 9 study."
10 was in order, I mean, just normal, a normal -- it was a              10    A. Yes.
11 clean station, clean bathrooms.                                      11    Q. What do you know about that?
12    Q. Okay.                                                          12    A. Well, throughout the years that -- that room had
13    A. Yeah.                                                          13 been used by all four shifts, you know, go in there
14    Q. And what did you find when you did the                         14 and -- you know, there was always someone studying for
15 walk-throughs of the women's dorm and the women's                    15 promotions. I know they used it for -- you know, while
16 bathroom?                                                            16 they were studying.
17    A. Like I said, the -- the two times that I did                   17    Q. And then you go on to say, "but then the female
18 that, everything was normal.                                         18 fire" -- excuse me -- "the female firefighters began to
19    Q. You did it two times is your memory?                           19 complain that the male firefighters were using the
20    A. Yeah. Like I said, it was a couple of times, you               20 dorm."
21 know. It was --                                                      21    A. Right.
22    Q. Did you ever find it necessary to clean the dorm               22    Q. What do you know about female firefighters
23 or the bathroom as a result of your walk-through or                  23 complaining that the male firefighters were using the
24 order someone else to do it?                                         24 dorm?
25    A. Like I said, I didn't see -- those -- those two                25    A. Well, like I said, I know definitely that
                                                              Page 70                                                                Page 72
 1 times that I went in there, I didn't -- everything was                1 Alexander was the one who brought that to my attention.
 2 normal. Everything was clean. Everything was in order.                2    Q. This is where she came into your office and said
 3    Q. Okay. And how did you access the women's dorm                   3 the dorm smelled like urine that we talked about
 4 when you were doing your walk-throughs?                               4 earlier?
 5    A. I guess through the -- there's a couple of                      5    A. It could be that -- that -- after that or -- or
 6 entrances, but I used one of the entrances. And there's               6 before. I just can't recall.
 7 only one entrance to the bathroom.                                    7    Q. Okay.
 8    Q. Do you need a key to access the dorm?                           8    A. You know, I just can't recall if it was at -- you
 9    A. No.                                                             9 know, after Alexander makes her complaint or before.
10    Q. Excuse me. Do you need a key to access the                     10    Q. Okay. But that -- did she -- did she complain to
11 bathroom?                                                            11 you that the male firefighters were using the dorm?
12    A. I know you can lock -- I think there -- there is               12    A. Like I said, she complained to me about the
13 access with a -- I think they have locks, if I can                   13 urine, the urine, the smelling of the urine.
14 recall. So I know you can lock the -- the dorms from                 14    Q. Okay.
15 the inside. So I think every -- every door has a -- a                15    A. Yes.
16 key lock. So I'm assuming all -- on all the stations                 16    Q. Did you take that to mean that she was
17 you go in the laundry room or captains' rooms,                       17 complaining that men were using the dorm?
18 there's -- there's keys, you know, sets of keys.                     18    A. Well, you know, she -- yeah, she -- she did
19    Q. And do you remember needing a key to access the                19 complain about that -- that men were using the dorm,
20 women's bathroom?                                                    20 yes.
21    A. No, no, they -- no, they were open.                            21    Q. Okay.
22    Q. So if someone is inside there and it's locked                  22    A. Uh-huh.
23 from the inside, then you would need a key to open it.               23    Q. Was that a separate -- so let me just make sure I
24    A. Yes.                                                           24 understand. Was that a -- was that a separate occasion
25    Q. Is that right?                                                 25 than the time that she came into your office and told

                                                                   Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 20 of 29
                                                             Jose Ponce                                                      19 (73 - 76)
                                                          Page 73                                                             Page 75
 1 you that the dorm smelled like urine?                             1   Q. Okay.
 2    A. It's possible. I just don't remember.                       2   A. I'm talking about Alexander. We're talking about
 3    Q. Okay.                                                       3 Alexander.
 4    A. But I know that direct conversation with her                4   Q. Okay.
 5 about the urine. I don't remember about -- if she made            5   A. I don't remember any other female, you know,
 6 other complaints, I -- I -- minor complaints about the            6 telling me or complaining about that. I'm talking about
 7 trash or a spit cup -- I think I heard spit cup. I                7 Alexander here, that she brought this up to my
 8 don't know if she mentioned that, but -- like I said,             8 attention.
 9 but I know the one that I -- from her about the urine,            9   Q. Okay. So she may have -- she reported to you
10 the smelling of urine in the bed or by where she sleeps.         10 that there were spit cups in the women's dorm?
11    Q. Okay. Let's go back to your statement. Maybe it            11         MS. SULLIVAN: Objection, asked and
12 will help refresh your memory. You go on to say, "I              12 answered. Go ahead.
13 believe Firefighter Nefertaria (sic) Alexander brought           13   A. Like I said, if I put -- at the time -- at the
14 to my attention one time when she was filling in at              14 time that I wrote this, I guess maybe my mind was a
15 Station 54 from Station 92. She told me that the male            15 little more -- you know, I could recall and she did.
16 firefighters were using the women's dorm by leaving              16 But right now looking back, okay, I was so concentrated
17 things around like cups and plates."                             17 on the urine. That was my main focus.
18       Does that help refresh your memory in terms of --          18   Q. (BY MR. MONTEIRO) Okay.
19    A. Like I said, I -- like I was just telling you,             19   A. That was my main focus. That's what I was
20 I've heard it. I've heard it before. I mean, I don't             20 thinking. About the cups and -- man, that -- there's
21 remember exactly she telling -- telling me that; but, I          21 some places, you know -- you know, in the -- in the --
22 mean, you know, if she did back then and -- you know,            22 in the kitchen and different places, people, you know,
23 that's what I wrote down, but it's just right now                23 at night leave things. And that's part of the station
24 talking about it, that -- the one -- the thing that              24 duties in the mornings when you come and clean up.
25 comes out the most is about the urine. But, I mean,              25 Every morning you -- people leave things, and you clean
                                                          Page 74                                                             Page 76
 1 there was -- you know, throughout the -- the station,             1 them up. But, yeah, that's why, I guess, when she -- if
 2 you know, and other people talking, cups and spits -- I           2 she -- she did mention cups, you know, I -- that didn't
 3 mean, about plates and cups.                                      3 concern me much. It was more the urine. I wanted to --
 4    Q. So you say that Ms. Alexander complained that the           4 you know, I was worried about that.
 5 male firefighters were using the women's dorm by leaving          5   Q. Okay. So you go on to say, "I talked to Captain
 6 things around like cups and plates.                               6 Wurst about it and I addressed it to my subordinates."
 7    A. Okay.                                                       7   A. Uh-huh.
 8    Q. By "cups," do you mean spit cups?                           8   Q. What do you remember about that?
 9    A. Like I said, I don't remember her having that               9   A. Well, yeah, like I said, I was telling you we
10 conversation exactly, spit. I just heard people talking          10 have roll calls. And -- and if something like this
11 about it. Or if she went to the junior captain and the           11 comes up, you know, which is pretty serious to me, you
12 junior captain maybe told me, "Hey, you know, she's              12 know, "Hey, let's have a roll call and discuss this and
13 complaining about spit cups and" -- "and" -- so if she           13 talk about it," you know. So that -- that's what I'm
14 did tell me at that time and -- and I -- I put that, she         14 meaning.
15 probably did come tell me, you know, hey, about the cups         15   Q. So what did you -- you say you addressed it to
16 and plates, you know.                                            16 your subordinates. What does that mean? How did you
17    Q. Okay. And do you have a recollection whether it            17 address it to your subordinates?
18 was spit cups she was complaining about or just cups?            18         MS. SULLIVAN: Objection, asked and
19    A. I don't remember.                                          19 answered. Go ahead.
20    Q. Okay.                                                      20   A. Like I said, we have roll calls and, "Hey, look,
21    A. I don't remember spit cups or --                           21 this is what's going on. This is what, you know,
22    Q. But you were aware that, whether it was                    22 they're saying and" -- or, "this is what's, you know,
23 Ms. Alexander herself or someone else, someone had made          23 the problem," or -- and so if that was about Alexander
24 complaints about spit cups in the women's dorm, right?           24 complaining about that, I'm sure, you know, we -- we
25    A. It was Alexander. It was Alexander.                        25 went over it.

                                                               Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 21 of 29
                                                               Jose Ponce                                                      20 (77 - 80)
                                                            Page 77                                                             Page 79
 1    Q. (BY MR. MONTEIRO) So did you tell them to --                  1 gave to your subordinates?
 2 excuse me. Did you tell your subordinates to clean up               2    A. Like I said, I don't remember. I'm -- I'm
 3 after themselves when they were in the women's dorm?                3 telling you that; but, you know, that -- that was
 4    A. No, no, no. I mean, that's the thing. You know,               4 addressed. That was addressed. And then possibly, you
 5 you come in the morning, and you eat breakfast. And at              5 know, we'd say, "Hey, you know, don't" -- "don't go in
 6 a certain time, it's clean-up time. It's clean-up time.             6 there," or -- or if that room was still being used for
 7 So at 8:00 o'clock, everybody goes to their assigned                7 studying, "Pick up after you." The thing was to correct
 8 area and -- and clean up. So that -- my main concern                8 the -- the complaint if -- that was what the roll call
 9 was -- when we had that roll call was about what she was            9 was about. Now, exactly how we addressed it, I -- what
10 complaining about.                                                 10 I -- what Captain Wurst said or I said, you know, I
11    Q. Your statement says that she complained to you               11 don't remember. I mean, it's just --
12 about male firefighters using the dorm and leaving cups            12    Q. Okay. So when you -- when you said -- you just
13 and plates in the women's dorm, right?                             13 said a minute ago -- strike that.
14    A. Okay.                                                        14      You don't know whether the subordinates were told
15    Q. And then you go on to say that you spoke with                15 not to go in the women's dorm, do you, during this roll
16 Captain Wurst about it and you "addressed it with my               16 call?
17 subordinates." So I'm trying to understand what you                17    A. I --
18 communicated to your subordinates.                                 18          MS. SULLIVAN: Objection, mischaracterizes
19    A. Well, it's -- it's related to -- to this. The --             19 the testimony. Go ahead and answer.
20 now, I can't tell you exactly cups and plates, but it is           20    A. Like I said, at that time, like I was telling
21 just the -- the complaint about the urine. And if --               21 you, I don't remember. I know that after that bulletin
22 if -- if I go back and maybe to that day and can                   22 was put out or -- or that order, you know, we weren't
23 remember exactly what we went over, I can't do it, you             23 allowed to go in there. Nobody was to use it, but I
24 know, but it was about cups and plates or -- or not                24 don't remember at this time if it still was being used,
25 using the -- the -- you know, the dorms for the females.           25 if there was an order at that time not to go in there.
                                                            Page 78                                                               Page 80
 1 It's just I can't -- can't recall. I mean, but we did               1 I don't remember. But -- but if the guys were still
 2 discuss it and went over it, you know.                              2 using it to study, I don't remember.
 3    Q. Do you remember giving your subordinates any                  3    Q. (BY MR. MONTEIRO) Okay. Do you remember if you
 4 instructions during this roll call?                                 4 ever spoke with Ms. Alexander about whether the issue
 5          MS. SULLIVAN: Objection, asked and                         5 had been resolved after you had this roll call?
 6 answered. Go ahead.                                                 6    A. No.
 7    A. Like I said, let's -- let's take it back here a               7    Q. You don't remember, or you did not speak with her
 8 little bit. The one that was -- I think it was Captain              8 again?
 9 Wurst. Captain Wurst was the one that -- that was                   9    A. I didn't speak with her again about -- over that
10 addressing this complaint because I passed it over to              10 because, like I said, I -- basically when we came out of
11 Captain Wurst -- to Captain Wurst, you know, what was              11 the room, I told her, "I don't smell anything. I don't
12 going on. We talked about it. And then, "Okay. Let's               12 see anything." That's -- you know, so -- but like I
13 get the guys together and" -- "and address it."                    13 said, we -- we walked out of there, and -- and -- and
14    Q. (BY MR. MONTEIRO) But you don't have any -- do               14 she didn't seem to push it or --
15 you have any memory of how it was addressed with the               15    Q. Let's go down a little bit in -- in the same
16 subordinates?                                                      16 paragraph that we've been looking at. You say, "At some
17    A. No, no.                                                      17 point there was a memo issued by Chief McAteer stating
18    Q. Okay.                                                        18 that male firefighters to stay out of the restroom and
19    A. I mean, I don't. I mean, it's just --                        19 dorm dedicated to female firefighters."
20    Q. You --                                                       20      Do you see that there?
21    A. We addressed -- it was addressed over the                    21    A. Yes.
22 complaint.                                                         22    Q. Do you know when Chief McAteer issued that?
23    Q. You raised -- excuse me. You raised the fact                 23    A. No, I don't. It could be before or after --
24 that Ms. Alexander reported these things to you, but you           24 after the incident.
25 didn't -- you don't remember any instructions that you             25    Q. Do you know why he issued that bulletin?

                                                                 Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 22 of 29
                                                              Jose Ponce                                                       21 (81 - 84)
                                                           Page 81                                                              Page 83
 1    A. Like I said, if it was after the incident, I                 1            MR. MONTEIRO: Could we mark this as
 2 mean, it was because of what happened there, Draycott's            2 Exhibit 4, please?
 3 incident there at the station.                                     3               (Exhibit 4 marked.)
 4    Q. And if it was issued before Ms. Draycott's --                4    Q. (BY MR. MONTEIRO) Mr. Ponce, you're looking at
 5    A. Well, it's possibly --                                       5 what's been marked as Deposition Exhibit 4. For
 6    Q. -- problems at the station?                                  6 identification purposes, it has the Bates Nos.
 7    A. -- because of, you know, there was complaints                7 HOU0000814 through HOU0000817.
 8 about it. So I just don't remember if it was before or             8            MR. MONTEIRO: Can we go off the record for
 9 after.                                                             9 one minute? I think I might have a stapling issue.
10    Q. Do you know if he issued it in response to what             10            THE VIDEOGRAPHER: 12:51, off record.
11 Ms. Alexander spoke to you about?                                 11                  (Recess.)
12          MS. SULLIVAN: Objection, asked and                       12            THE VIDEOGRAPHER: 12:51, back on record.
13 answered. Go ahead and answer.                                    13    Q. (BY MR. MONTEIRO) For identification purposes,
14    A. Like I said, I don't remember. I don't think it             14 the document is marked HOU0000814 through 0000818. And
15 was over that, but I just don't remember it.                      15 if you could take a look at this document and let me
16    Q. (BY MR. MONTEIRO) Do you know if he issued more             16 know if -- when you've had a chance to review it,
17 than one bulletin directing the males to stay out of the          17 please.
18 female dorm and bathroom?                                         18            THE WITNESS: Can I borrow your pen here?
19    A. I don't remember that. I just remember the one              19            MS. SULLIVAN: You can't mark on the
20 real clearly that they were not allowed to use it.                20 exhibit.
21    Q. And how was that bulletin transmitted to you?               21    A. Oh, okay. Okay.
22 Like, how were you -- strike that.                                22    Q. (BY MR. MONTEIRO) Have you had a chance to
23      How were you made aware of that bulletin?                    23 review Exhibit 4 --
24    A. Well, there's ARFF bulletins -- ARFF bulletins or           24    A. Yes.
25 ARFF guide -- special bulletins or orders. I would                25    Q. -- Mr. Ponce?
                                                           Page 82                                                              Page 84
 1 think that would probably be an order.                             1       And do you recognize this document?
 2    Q. Is that something that you would receive, like, a            2    A. Yes.
 3 physical copy of?                                                  3    Q. Is this your sworn affidavit from July 8th of
 4    A. Yes, something that we would --                              4 2009?
 5    Q. Sorry. Go ahead and finish.                                  5    A. That's what it says, yes.
 6    A. Yes, something that, yeah, we -- they put out in             6    Q. And directing your attention to Page 3 of the
 7 writing, and we're aware of it.                                    7 document, there's a signature. Is that your signature?
 8    Q. Are those circulated to the captain as well?                 8    A. Yes.
 9    A. They do it to everybody.                                     9            MS. SULLIVAN: Wait.
10    Q. Everyone?                                                   10    A. Initials?
11    A. Yes.                                                        11    Q. (BY MR. MONTEIRO) Sorry. Page 4. Excuse me.
12    Q. There's --                                                  12    A. Yes.
13    A. You have to initial it, you know.                           13            MS. SULLIVAN: Just for clarity, we're
14    Q. Your subordinates would have received it also?              14 looking at Page HOU-817?
15    A. Yes.                                                        15            MR. MONTEIRO: Correct.
16    Q. I think we're done with that exhibit, Mr. Ponce.            16            MS. SULLIVAN: Okay. Because I've got
17 You can return that to the court reporter.                        17 Page 2 of 3 and --
18          MS. SULLIVAN: Can we take a short -- just a              18    Q. (BY MR. MONTEIRO) And there's also initials on
19 short second break so I can --                                    19 Page 1 of 3 and Page 2 of 3. Are those your initials?
20          MR. MONTEIRO: Sure.                                      20    A. Yes.
21          MS. SULLIVAN: -- talk to you off the                     21    Q. And does this appear to be a true and accurate
22 record?                                                           22 copy of the affidavit you provided on July -- that you
23          THE VIDEOGRAPHER: 12:48, off record.                     23 signed on July 8th of 2009?
24                  (Recess.)                                        24    A. Yes.
25          THE VIDEOGRAPHER: 12:50, back on record.                 25    Q. Let's look at Page 2 of 3. And you're recounting
                                                                Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 23 of 29
                                                             Jose Ponce                                                    22 (85 - 88)
                                                          Page 85                                                           Page 87
 1 the morning of July 7th, 2009, and you say you spoke              1 statement right now. And I'm saying, you know, I saw
 2 with Jane Draycott. You ran into Jane Draycott on the             2 that -- that -- what is in there, but I don't remember
 3 apparatus floor that morning?                                     3 it. I don't remember it now. That's what -- that's
 4    A. Yes.                                                        4 what I'm saying, if -- after --
 5    Q. And you say she -- you go on to say, "She had a             5    Q. Sitting here today, you don't remember it, but --
 6 look of disbelief on her face and appeared to be shocked          6    A. Yeah, I remember the -- the -- the writings or --
 7 by whatever she was asking me to come and see."                   7 I mean, even if she opened her locker and she said there
 8      Do you see that --                                           8 was writing on her pictures, I don't remember that.
 9    A. Yes.                                                        9    Q. And had you -- you -- you also say that
10    Q. -- in your statement?                                      10 Ms. Draycott appeared to be shocked. What about her --
11      You say, "She had a look of disbelief on her                11 what about the way she was acting led you to believe
12 face." Can you describe what you observed that led you           12 that she was shocked?
13 to that conclusion?                                              13    A. I'm -- while we were inside, or while she was
14    A. Well, she walked out and -- and said to me, "Hey,          14 asking me at the beginning that something had -- was
15 look, Captain. Look what they did, you know, in" -- "in          15 wrong? You understand what I'm saying? While we were
16 the dorms." I mean, you know, she just -- something              16 inside the -- when she's -- when she's telling me things
17 happened in there. So --                                         17 that are happening inside or what she saw, that's what
18    Q. And what --                                                18 you're referring to, if she's in shock because of that?
19    A. -- you know, making me aware of it. It wasn't              19 Or she asking me at the beginning, you know, what she
20 calm. You know, it was like, you know, something was             20 found?
21 wrong in there. I mean --                                        21    Q. So -- so you're -- I'm just -- I'm -- I'm
22    Q. And did you go into the dorm and see what was in           22 referencing your affidavit. You say, "She had a look of
23 there?                                                           23 disbelief on her face and appeared to be shocked by
24    A. Yes.                                                       24 whatever she was asking me to come and see."
25    Q. And what did you observe?                                  25    A. Well, right there, that's what I'm saying. That
                                                          Page 86                                                               Page 88
 1    A. Well, like I said, it's -- it's -- it's been a              1 was before we went in the room. She came out of there,
 2 while, but I know I was in shock. I was in shock, and             2 and she looked at me and said, "Hey, look what they've
 3 I -- to be honest, you know, it's -- it's hard for me to          3 done," you know -- you know, "Come here." But, you
 4 remember now. It -- I can't remember, you know, but --            4 know, she just looks -- looked like something had
 5 basically because I was in shock. I mean, I know that I           5 happened in there, you know. You could see the
 6 was in that room not long, but I remember writing --              6 expression.
 7 writings on the wall. I remember, you know, she opening           7    Q. Can you describe what her expression was sitting
 8 her -- swinging her -- her -- her locker open and                 8 here today?
 9 mentioning to me that they had writing on the -- on the           9    A. It was -- it was -- it was just -- like I'm just
10 pictures.                                                        10 telling you, she's, "Captain, come in here. Look, you
11      Now, I don't remember any writing. Like I said,             11 know, what they did," I mean, just like that, you know.
12 I was completely in shock. So -- but she's telling me            12 It was, you know --
13 this. "They wrote on my, you know, pictures." So she             13    Q. Had you ever observed her this way during your
14 made me turn around and look at other things that I              14 other workplace interactions with her?
15 don't remember.                                                  15    A. I've never had any interactions with her, you
16    Q. Okay.                                                      16 know, with a situation like that. I mean, I've seen
17    A. I don't even remember what -- there was writing.           17 her, a normal person, you know, the -- the times that I
18 I don't remember what -- what -- what it said. After, I          18 worked with her, which was, like I said, a couple --
19 guess, I -- I grasped myself, I said, "Hey, you know,            19 three months or so.
20 Draycott, we need to get out of here." I said, "Don't            20    Q. She wasn't acting normal, right, that morning?
21 touch anything." I said, "Let's walk out of here."               21 Sorry. Strike that.
22    Q. Okay. So your testimony is you don't remember              22       Had you ever -- had you ever seen -- excuse me.
23 anything that was written on the wall, what the words            23 Had you ever seen Ms. Draycott act shocked before?
24 were?                                                            24    A. No.
25    A. Well, what I'm saying, you know, I read my                 25    Q. Had you ever seen her have a look of disbelief on
                                                               Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 24 of 29
                                                              Jose Ponce                                                       23 (89 - 92)
                                                           Page 89                                                              Page 91
 1 her face?                                                          1 that right?
 2    A. No.                                                          2    A. No. I don't remember.
 3    Q. Now, turning to the bottom of Page 2 of your                 3           MR. MONTEIRO: All right. Can we go off the
 4 affidavit, you are discussing Paula Keyes, and you say             4 record for a minute? I think I'm about done.
 5 she was visibly -- visibly upset and had tears in her              5           THE VIDEOGRAPHER: 1:07, off record.
 6 eyes.                                                              6                 (Recess.)
 7    A. Yes.                                                         7           THE VIDEOGRAPHER: 1:11, back on record,
 8    Q. What -- can you describe what you observed from              8 Disk 3.
 9 Ms. Keyes that led you to believe she was visibly upset?           9    Q. (BY MR. MONTEIRO) Mr. Ponce, I don't have any
10    A. Yes. I mean, she was -- yeah, I could tell the              10 other questions for you at this time. Thank you for
11 difference. I mean, she -- like I said, she was kind of           11 your time in answering my questions. Mr. Ahmad may have
12 screaming and -- and yelling, I mean, raising her voice           12 a few questions for you.
13 and -- and very upset, I mean, very -- there's a big              13    A. Okay. Thank you.
14 difference. I mean, like I said, she had tears, or                14                 EXAMINATION
15 maybe that's what I saw because of the way she was                15 BY MR. AHMAD:
16 trying to grab the phone, calling somebody and, you               16    Q. Good afternoon.
17 know -- yeah, it's --                                             17           THE VIDEOGRAPHER: Sir, your microphone.
18    Q. And had you ever observed Ms. Keyes upset like              18           MR. AHMAD: Oh, yes.
19 this --                                                           19    Q. (BY MR. AHMAD) Good afternoon, Mr. Ponce.
20    A. No.                                                         20    A. Good afternoon.
21    Q. -- in the workplace --                                      21    Q. When you first saw the -- the graffiti and the
22    A. No.                                                         22 vandalism in the women's dormitory, what -- what did you
23    Q. -- prior to this incident?                                  23 think?
24    A. No.                                                         24    A. Well, like I was saying, I'm in shock. I mean,
25    Q. And do you know who wrote -- who did those                  25 I'm in shock. I mean, that's -- I knew that's something
                                                           Page 90                                                              Page 92
 1 writings in the dorm?                                              1 real serious. I -- you know, when I was -- you know,
 2    A. No.                                                          2 what I was going through, what I was feeling, it's hard
 3    Q. Do you have any idea who might have written them?            3 to, I mean, explain. And all I can do is just shocked.
 4    A. No.                                                          4 That's the only thing I can come up with.
 5    Q. Ms. Draycott was off of work for some period of              5    Q. Yeah. I mean, that was very serious harassment
 6 time after these writings were found in the dorm, and              6 toward Firefighter Draycott and Firefighter Keyes.
 7 she actually sought to return to work at Station 54.               7 Would you agree?
 8 Were you involved in that at all?                                  8           MS. SULLIVAN: Objection, mischaracterizes
 9    A. No.                                                          9 the testimony and the evidence in the record. It also
10    Q. Were you involved in any discussions with the               10 calls for a legal conclusion.
11 fire department about her return to work, Ms. Draycott's          11    Q. (BY MR. AHMAD) In your opinion would you
12 return to work?                                                   12 consider that very serious harassment toward Firefighter
13    A. No. Like I said, I just heard she was coming                13 Draycott and Firefighter Keyes?
14 back to work.                                                     14           MS. SULLIVAN: Same objection, calls for a
15    Q. Were you involved in any discussions amongst the            15 legal conclusion. Go ahead and answer.
16 Station 54 A crew regarding her return to work?                   16    A. I'm allowed to give opinions?
17    A. It's possible. You know, like I said, at relief             17    Q. (BY MR. AHMAD) Yes.
18 time people talking that she's coming back, she wants to          18           MS. SULLIVAN: Go ahead.
19 come back, you know, just normal talk around the fire             19    Q. (BY MR. AHMAD) You may give your opinion.
20 station that -- I don't know who with, you know, who was          20    A. Well, like I said, I don't remember much, you
21 saying it or who was talking about it, but not a                  21 know, but -- because I was in shock, but I knew that
22 personal thing with someone letting me know, "Hey, she's          22 what I was seeing was -- was bad. Now, like I said, it
23 returning back and" --                                            23 was addressed to Jane -- if it's, like I said, addressed
24    Q. But you can't remember specifically talking to              24 to Jane and Paula or whatever, I mean, if it's somebody
25 anyone on the 54 A crew about her return to work. Is              25 you said did that, yeah, it's pretty bad.

                                                                Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 25 of 29
                                                               Jose Ponce                                                      24 (93 - 96)
                                                            Page 93                                                             Page 95
 1    Q. Now, I believe you testified earlier that you do              1 years, you know -- I mean, at the beginning when you
 2 not know who -- who committed that graffiti and                     2 first -- first see it, you know, you don't know. You --
 3 vandalism?                                                          3 yeah, you think it's one of your guys who thinks, you
 4    A. No.                                                           4 know -- throughout the years, you know, sometimes you
 5    Q. Okay. It might have been a member of Station 54,              5 start forming -- you know, as investigations and -- and
 6 would you agree?                                                    6 talking to people and seeing people's reactions
 7           MS. SULLIVAN: Objection, calls for                        7 throughout the years, you know, sometimes you feel like,
 8 speculation. Go ahead and answer.                                   8 yeah, it could have been her too, you know, I mean, just
 9    A. I don't know, I mean, who it could have been,                 9 throughout the -- the years, throughout the years.
10 period.                                                            10      I didn't form it right away that, "Hey, it's
11    Q. (BY MR. AHMAD) So it could have been a member                11 possibly her." Yeah, at first you think they did it to
12 from Station 54, would you agree?                                  12 her, you know, but then you -- as time goes by and
13           MS. SULLIVAN: Object -- objection, calls                 13 seeing people's reactions and talks and -- and then
14 for speculation. Go ahead.                                         14 nothing is out there to where, "Hey, yeah, you know
15    A. Like I said, I -- I don't know who would have                15 what? This guy pretty much looks like she (sic) did
16 done it.                                                           16 it," or, you know, "She looks pretty" -- you know, you
17    Q. (BY MR. AHMAD) I understand.                                 17 start forming -- forming -- forming things on yourself,
18           MR. AHMAD: Objection, nonresponsive.                     18 you know, throughout the years. And, yeah, it could
19    Q. (BY MR. AHMAD) I'm simply asking you: It could               19 have been her. It could -- you know, it could have been
20 have been a member from Station 54 who committed that              20 anybody.
21 graffiti and vandalism?                                            21    Q. (BY MR. AHMAD) Did Firefighter Draycott return
22           MS. SULLIVAN: Objection, calls for                       22 to Station 54? Do you know?
23 speculation, asked and answered, argumentative,                    23    A. On -- on the A -- well, yeah, she returned back
24 harassment at this point. Go ahead.                                24 to work after all that.
25    Q. (BY MR. AHMAD) Would you agree with that, sir?               25    Q. How do you know that?
                                                            Page 94                                                               Page 96
 1    A. It could have been anybody.                                   1    A. Okay. Well, let's -- let's -- let's go back a
 2    Q. Okay.                                                         2 little bit. I think she was supposed to come back.
 3    A. Anybody. You know, I mean, I've heard they were               3 Yeah, she was supposed to come back apparently. Yeah,
 4 trying to get the exterminator to -- I mean, there's                4 they had that -- a welcome back meeting or -- with
 5 people coming in and out of the fire stations. I don't              5 A Shift, and I believe -- I think after that she ended
 6 know what happened on the A Shift, on her shift. I                  6 up leaving, and I don't think she never did return back,
 7 mean, it was just -- it could have been anybody.                    7 yeah, if I'm -- to work after.
 8    Q. You did not witness who did it?                               8    Q. Were you --
 9    A. No.                                                           9    A. I don't remember.
10    Q. Do you think Firefighter Draycott did it?                    10    Q. Were you present for the meeting when she --
11    A. Like I said, I don't know who did it.                        11    A. No.
12    Q. I understand.                                                12    Q. Okay. Do you know why?
13    A. It could have been anybody. I mean, I --                     13    A. Because it was on the A Shift. They did the
14    Q. I understand.                                                14 meeting on the A Shift. She was going to return back on
15    A. It could have been -- it could have been her. It             15 the A Shift. That was her shift.
16 could have been, like I said, the firefighters. It                 16    Q. All right. Take a look at Exhibit 3.
17 could have been someone from the outside. I have no                17    A. Okay. Page 3?
18 idea. Apparently they haven't told us anything.                    18    Q. Yeah, it's on the second page. On the bottom
19    Q. So you think it could have been Firefighter                  19 right, it should say 6170.
20 Draycott?                                                          20    A. Okay.
21    A. It could have been anybody.                                  21    Q. All right. There's a question with a fairly long
22    Q. Why would Firefighter Draycott have done that?               22 answer right in the middle of the page asking if you
23           MS. SULLIVAN: Objection, calls for                       23 have knowledge of any male firefighter being in the
24 speculation. Go ahead and answer.                                  24 women's restroom. Do you see that?
25    A. Well, like I said, I -- I mean, after all these              25    A. Yes.

                                                                 Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 26 of 29
                                                              Jose Ponce                                                  25 (97 - 100)
                                                           Page 97                                                           Page 99
 1    Q. Okay. And I want to just go through your answer.             1         MS. SULLIVAN: Objection -- hold on just one
 2 I will read most of it, and then I've got a couple of              2 second. Objection, asked and answered. Go ahead and
 3 questions for you. And so you state that, "I believe it            3 answer.
 4 was two to three years ago firefighters used to go into            4    A. Thinking about the males, not the --
 5 the women's dorm to study, but then the female                     5    Q. (BY MR. AHMAD) Yes.
 6 firefighters began to complain that the male                       6    A. Like I -- like I said, I know -- I know that when
 7 firefighters were using the dorm. I believe Firefighter            7 the bulletin was put out -- I don't know if it was
 8 Nefertaria (sic) Alexander brought to my attention one             8 before or after Draycott -- nobody was allowed to go in
 9 time when she was filling in at Station 54 from Station            9 there. Now, at that time I don't remember if -- if
10 92. She told me that the male firefighters were using             10 they're still -- nobody was to go in there, but I know
11 the dorm by leaving things around like cups and plates.           11 after that meeting that -- I mean, the incident, I
12 I talked to Captain Wurst about it and I addressed it to          12 believe, yeah, I think that's when it was put out, the
13 my subordinates. There were no other complaints until             13 bulletin, where no one was supposed to go in there and
14 Ms. Draycott was transferred to Fire Station 54 and her           14 that that was off limits.
15 complaints were more frequent about the restroom and              15      Now, like I said, I just -- I have a -- a hard
16 dorm that I am aware of."                                         16 time remembering that -- you know, at that meeting.
17      So the first question I have is when you say that            17 Because like I said, either it was just, "Hey, if you're
18 there were no other complaints until Ms. Draycott was             18 going to go in there, pick the stuff up. Clean it up,"
19 transferred, what -- how much time are we talking about           19 you know, or it was, "No, you know, don't" -- "don't use
20 there, the period of time that there were no complaints?          20 it anymore." I just don't remember, but I know when
21    A. I don't remember.                                           21 that -- that bulletin -- that order came out, yeah, that
22    Q. Okay.                                                       22 was off limits. And I think that's when we started
23    A. Yeah. I don't remember.                                     23 doing the inspections.
24    Q. Fair enough. "At some point there was a memo                24    Q. Okay. If you could turn a couple of more pages.
25 issued by Chief McAteer stating that male firefighters            25 At the bottom right, it says 6172. The second question
                                                           Page 98                                                            Page 100
 1 to stay out of the women" -- "out of the restroom and              1 on the page states, "Were you aware of Ms. Draycott's
 2 dorm dedicated to female firefighters. The matter was              2 concerns as described in her statement and were these
 3 addressed by Captain Wurst to the subordinates."                   3 concerns addressed to your subordinates and other shift
 4      Okay. So that time you state that the matter was              4 Captains prior to Ms. Draycott's filing a complaint?"
 5 addressed by Captain Wurst to the subordinates. Earlier            5 And you state that, "Yes, these incidents were already
 6 in the answer on another incident you state that you               6 being addressed prior to her transfer to Station 54."
 7 addressed it to the subordinates. Do you see that, sir?            7      And so I don't -- I don't understand that. Can
 8    A. Yes.                                                         8 you tell me what was being addressed before Firefighter
 9    Q. And I'm just wondering what the difference was,              9 Draycott transferred to Station 54?
10 why you addressed it with the subordinates on one                 10         MS. SULLIVAN: Objection, confusing, vague.
11 occasion and Captain Wurst addressed it on the other              11 Do we have her statement? Do you know?
12 occasion?                                                         12         MR. AHMAD: I'm sorry?
13    A. Well, I'm just saying we have a roll call, and              13         MS. SULLIVAN: Because I think the question
14 we're both in the roll call. I'm assuming it's that day           14 is in reference to her statement. Do we have --
15 that we're -- you know, he's talking to the                       15         MR. AHMAD: Well, I'm just asking -- I'm
16 subordinates, and then I come in and say, you know, what          16 just asking what was being addressed prior to her
17 I need to say. I think that's -- that's what I'm                  17 transfer to Station 54.
18 meaning.                                                          18    Q. (BY MR. AHMAD) Can -- can you tell me what was
19    Q. Okay.                                                       19 being addressed before Firefighter Draycott transferred?
20    A. Yes, we're in the -- you know, that morning roll            20    A. Well, I -- I'm assuming it's over using the --
21 call, and so we're just addressing it to the -- to --             21 the -- the dorms, the restrooms, females.
22    Q. When you were addressing it, did you make it very           22    Q. So that had been an ongoing issue?
23 clear that the male firefighters were not supposed to go          23         MS. SULLIVAN: Objection, mischaracterizes
24 in the women's dorm and women's restroom?                         24 the testimony. Go ahead and answer.
25    A. The female --                                               25    A. Like I said, you have sometimes females filling

                                                                Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 27 of 29
                                                             Jose Ponce                                                 26 (101 - 104)
                                                         Page 101                                                          Page 103
 1 in, and that's offhand. Once females come in filling in           1 listed in Ms. Draycott's statement?
 2 and -- you know, yeah, you don't go in there. You                 2   A. No --
 3 don't -- you don't use the rest -- I mean, the -- the             3   Q. Okay.
 4 dorms. That's what I'm --                                         4   A. -- incidents -- incidents. Oh, did she complain
 5    Q. (BY MR. AHMAD) But my point is: It was an                   5 about --
 6 ongoing issue at Station 54 before Firefighter Draycott           6   Q. It says -- it says here, looking at --
 7 transferred there, correct?                                       7   A. Okay.
 8         MS. SULLIVAN: Objection, mischaracterizes                 8   Q. -- the second question -- your response to the
 9 testimony. Go ahead and answer.                                   9 second question --
10    A. Like I said, Draycott -- Alexander brought that            10   A. Okay.
11 complaint to me. That's the only time that I remember            11   Q. -- "Yes, these incidents were already being
12 that there was a complaint. Now, there could have been           12 addressed prior to her transfer to station 54." And my
13 complaints to the captains. Like I said, there -- in             13 question is: Do you know what incidents were in the
14 the chain of command, that's where they go first, to the         14 statement as you sit here today?
15 captain, not to me. I mean, it was just that specific            15   A. Before? I guess it's -- I'm referring to the
16 Alexander complaining to me. I mean, there's other               16 Alexander, you know, that complaint or -- unless there
17 females that had been there, and I've -- nobody had come 17 was other complaints to Captain Wurst that he addressed,
18 up to me, unless they went to the junior captain.                18 but to -- I'm talking about the incident that happened
19    Q. (BY MR. AHMAD) Let me ask it a different way.              19 with me and Alexander, the complaint she made to me.
20    A. Okay.                                                      20   Q. Okay.
21    Q. Some of the things that Firefighter Draycott               21   A. If I'm -- I'm a little confused with your
22 complained about after she transferred to Station 54,            22 question, but I'm -- I'm thinking that's what you're
23 those were already being addressed before Firefighter            23 trying to ask --
24 Draycott -- some of those same things were being                 24   Q. Okay.
25 addressed before Firefighter Draycott transferred --             25   A. -- before -- before incidents. And if there's an
                                                         Page 102                                                          Page 104
 1    A. Okay.                                                       1 incident that I'm directly aware of, it would have been
 2    Q. -- correct?                                                 2 that with Alexander.
 3         MS. SULLIVAN: Objection, mischaracterizes                 3    Q. Okay. But as you sit here today, you -- do you
 4 his testimony, calls for speculation. Go ahead and                4 recall what was in Ms. Draycott's complaint that's
 5 answer.                                                           5 related to Investigation 09424?
 6    Q. (BY MR. AHMAD) As you -- as you put in your                 6    A. Her complaints?
 7 affidavit in response to Question No. 2.                          7    Q. Do you remember the actual complaint that you
 8    A. Like I'm telling you, yeah, Alexander complained            8 referred to in responding to these questions as you sit
 9 way before the incident happened.                                 9 here today?
10    Q. Complained to you?                                         10    A. I just remember answering the questions, but
11    A. Complained to me.                                          11 the -- the main complaint, it was over the incident of
12    Q. Okay.                                                      12 what happened.
13    A. Yes, that was before the incident.                         13    Q. Okay. That's your understanding of what
14    Q. Okay.                                                      14 Investigation 09424 is?
15    A. Yeah, there was a complaint --                             15    A. I mean, this -- this -- this one right here, yes,
16    Q. Sure.                                                      16 if that's what you're -- I mean, it was -- I'm a little
17    A. -- by her.                                                 17 confused here. So I -- okay. This statement right here
18         MR. AHMAD: Okay. That's all I have. Pass                 18 that I -- that I gave, it was -- what I answered was
19 the witness.                                                     19 over, I mean, these questions.
20                 EXAMINATION                                      20    Q. Uh-huh.
21 BY MS. SULLIVAN:                                                 21    A. So what are you trying to --
22    Q. I have a few follow-up questions. Let's start              22    Q. Okay. That's --
23 with the questions regarding the incidents being already         23    A. -- ask me? I mean, those are the questions over
24 addressed, as detailed here in your -- your affidavit.           24 the complaints, right?
25 As you sit here today, do you recall what incidents were         25    Q. Okay.
                                                               Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 28 of 29
                                                            Jose Ponce                                                27 (105 - 108)
                                                        Page 105                                                         Page 107
 1    A. Now, directly -- if you're telling me, I mean,             1    Q. So a Form 42 is a form of counseling, as you have
 2 direct details of her complaints, no, I don't know.              2 put it, right, sir?
 3    Q. Okay. Give me one second.                                  3    A. Well, yeah, it's coaching, you know, I guess you
 4      As a senior captain, you didn't regularly review            4 could say, you know.
 5 Form 42s for the firefighters under your command. Is             5    Q. And it -- and it documents counseling and
 6 that correct?                                                    6 disciplinary action?
 7    A. No. I mean, that question, I thought I answered            7    A. I guess you could say some kind of form of it,
 8 it earlier. I mean, not indirectly -- directly reviewed          8 you know, just making them aware of what's -- what's
 9 them. I mean, I have been asked before, you know,                9 going on.
10 through my career.                                              10          MR. AHMAD: That's all I have. Thank you.
11    Q. Well, let me back up --                                   11          MS. SULLIVAN: Nothing further.
12    A. Yeah.                                                     12          MR. MONTEIRO: Thank you very much,
13    Q. -- because I'm just asking you did you as a               13 Mr. Ponce.
14 matter of practice regularly review the Form 42s other          14          MR. RUIZ: Mr. Ponce, thank you, sir.
15 than the instances when someone specifically asked you          15          THE VIDEOGRAPHER: 1:31 p.m., off record.
16 to look at it?                                                  16           (The deposition was concluded.)
17    A. No.                                                       17
18    Q. Okay. So earlier -- and this is still on                  18
19 Form 42s -- you were asked generally about Form 42s.            19
20 And I believe the question was along the line of                20
21 discipline. Form 42s are not discipline, are they?              21
22    A. No.                                                       22
23    Q. Okay.                                                     23
24    A. I guess you could say some kind of, you know --           24
25    Q. Form 42s for -- each firefighter has a Form 42,           25
                                                        Page 106                                                        Page 108
 1 correct?                                                         1              CHANGES AND SIGNATURE
 2    A. Yes.                                                       2          JOSE PONCE        DECEMBER 11, 2018
 3    Q. And the Form 42 would document absences --                 3 PAGE LINE             CHANGE   REASON
 4    A. Yes.                                                       4 _________________________________________________
 5    Q. -- correct?                                                5 _________________________________________________
 6      It would document vacation?                                 6 _________________________________________________
 7    A. Yes.                                                       7 _________________________________________________
 8    Q. If somebody was injured?                                   8 _________________________________________________
 9    A. Yes.                                                       9 _________________________________________________
10    Q. And is it fair to say that it was also, pursuant          10 _________________________________________________
11 to the department's policies, a way of just documenting         11 _________________________________________________
12 that you had actually spoken to a firefighter about a           12 _________________________________________________
13 concern?                                                        13 _________________________________________________
14    A. Yes.                                                      14 _________________________________________________
15    Q. Okay. And so it's not a suspension?                       15 _________________________________________________
16    A. No.                                                       16 _________________________________________________
17    Q. It's not a written reprimand?                             17 _________________________________________________
18    A. No.                                                       18 _________________________________________________
19          MS. SULLIVAN: I don't have anything further            19 _________________________________________________
20 at this time.                                                   20 _________________________________________________
21          THE WITNESS: It's like counseling, you                 21 _________________________________________________
22 know, counseling.                                               22 _________________________________________________
23          MR. MONTEIRO: No -- no further questions.              23 _________________________________________________
24                  FURTHER EXAMINATION                            24 _________________________________________________
25 BY MR. AHMAD:                                                   25 _________________________________________________

                                                              Lexitas
     Case 4:18-cv-00644 Document 66-1 Filed on 11/18/19 in TXSD Page 29 of 29
                                                            Jose Ponce                                                  28 (109 - 112)
                                                        Page 109                                                           Page 111
 1    I, JOSE PONCE, have read the foregoing deposition and         1 to __________________________;
 2 hereby affix my signature that same is true and correct,         2      That a copy of this certificate was served
 3 except as noted above.                                           3 on all parties and/or the witness shown herein on
 4                                                                  4 _____________________________.
 5                                                                  5      That the amount of time used by each party at
 6                                                                  6 the deposition is as follows:
 7                JOSE PONCE                                        7          MR. MONTEIRO: 1 hour, 56 minutes
 8 THE STATE OF TEXAS                                               8          MR. AHMAD:       15 minutes
 9 COUNTY OF            )                                           9          MS. SULLIVAN: 5 minutes
10                                                                 10    I further certify that pursuant to FRCP Rule
11    Before me, _____________________, on this day                11 30(f)(1) that the signature of the deponent:
12 personally appeared witness name, known to me (or proved        12      _x_ was requested by the deponent or a party
13 to me under oath or through ________________)                   13 before the completion of the deposition and that
14 (description of identity card or other document) to be          14 signature is to be before any notary public and returned
15 the person whose name is subscribed to the foregoing            15 within 30 days from date of receipt of the transcript.
16 instrument and acknowledged to me that they executed the        16      If returned, the attached Changes and Signature
17 same for the purposes and consideration therein                 17 page contains any changes and the reasons therefor;
18 expressed.                                                      18      ____ was not requested by the deponent or a
19    Given under my hand and seal of office this _____ day        19 party before the completion of the deposition.
20 of _______________, ______.                                     20      I further certify that I am neither counsel for,
21                                                                 21 related to, nor employed by any of the parties or
22                                                                 22 attorneys in the action in which this proceeding was
              ___________________________
23            NOTARY PUBLIC IN AND FOR                             23 taken, and further that I am not financially or
              THE STATE OF ___________
24                                                                 24 otherwise interested in the outcome of the action.
25                                                                 25      Certified to by me on this, the 27th day of
                                                        Page 110                                                              Page 112
 1           UNITED STATES DISTRICT COURT                           1   December, 2018.
 2         FOR THE SOUTHERN DISTRICT OF TEXAS                       2
 3                HOUSTON DIVISION                                  3
 4 UNITED STATES OF AMERICA,               )                        4
                           )Civil Action No.                                _____________________________________
 5      Plaintiff,            ) 4:18-cv-00644                       5       JULIE A. SCARBOROUGH, Texas CSR 4909
                           )                                                Expiration Date: 12-31-19
 6   v.                     )                                       6       Lexitas - Firm Registration No. 95
                           )                                                13101 Northwest Freeway, Suite 210
 7   CITY OF HOUSTON,                   )                           7       Houston, TX 77040
                           )                                                281.469.5580
 8      Defendant.                )                                 8
     ______________________________)
 9                         )                                        9
     JANE DRAYCOTT AND PAULA KEYES,)
10                         )                                       10
        Plaintiff-Intervenors, )
11                         )                                       11
     v.                     )
12                         )                                       12
     CITY OF HOUSTON,                   )
13                         )                                       13
        Defendant.                )
14                                                                 14
15             REPORTER'S CERTIFICATION                            15
16             DEPOSITION OF JOSE PONCE                            16
17                DECEMBER 11, 2018                                17
18       I, Julie Scarborough, Certified Shorthand                 18
19 Reporter in and for the State of Texas, hereby certify          19
20 to the following:                                               20
21       That the witness, JOSE PONCE, was duly sworn by           21
22 the officer and that the transcript of the oral                 22
23 deposition is a true record of the testimony given by           23
24 the witness;                                                    24
25       That the original deposition was delivered                25

                                                              Lexitas
